UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2016  December 31, 2016 Item 1: Reports to Shareholders Annual Report | December 31, 2016 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 3 Tax-Managed Balanced Fund. 7 Tax-Managed Capital Appreciation Fund. 79 Tax-Managed Small-Cap Fund. 100 Your Fund’s After-Tax Returns. 123 About Your Fund’s Expenses. 124 Glossary. 126 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • Returns in 2016 for the Vanguard Tax-Managed Funds ranged from just shy of 6% for the Balanced Fund to nearly 26% for the Small-Cap Fund. The Capital Appreciation Fund’s return fell in between at around 12%. The funds’ results compared with those of their benchmark indexes and peer groups were mixed. • The broad U.S. equity market rose by close to 13% in 2016, notwithstanding significant volatility, and small-capitalization stocks did even better. U.S. bonds returned almost 3%, but municipal bonds, which make up roughly half of the Balanced Fund, were barely positive. • Concerns about global growth and commodity prices early in the year and the United Kingdom’s unexpected vote in June to leave the European Union put pressure on riskier assets. Those concerns, however, gave way to greater optimism about growth and inflation, especially following the U.S. presidential election. Total Returns: Fiscal Year Ended December 31, 2016 Total Returns Vanguard Tax-Managed Balanced Fund 5.94% Tax-Managed Balanced Composite Index 6.12 Mixed-Asset Target Allocation Moderate Funds Average 7.03 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Capital Appreciation Fund Admiral™ Shares 12.01% Institutional Shares 12.06 Russell 1000 Index 12.05 Multi-Cap Core Funds Average 10.19 Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 25.73% Institutional Shares 25.78 S&P SmallCap 600 Index 26.56 Small-Cap Core Funds Average 20.61 Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Total Returns: Ten Years Ended December 31, 2016 Average Annual Return Tax-Managed Balanced Fund 5.94 % Tax-Managed Balanced Composite Index 6.15 Mixed-Asset Target Allocation Moderate Funds Average 4.14 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Capital Appreciation Fund Admiral Shares 7.20 % Russell 1000 Index 7.08 Multi-Cap Core Funds Average 5.51 Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Small-Cap Fund Admiral Shares 9.10 % S&P SmallCap 600 Index 9.03 Small-Cap Core Funds Average 6.33 Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.11% — 0.87% Tax-Managed Capital Appreciation Fund 0.11 0.07% 1.17 Tax-Managed Small-Cap Fund 0.11 0.07 1.25 The fund expense ratios shown are from the prospectus dated April 8, 2016, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2016, the funds’ expense ratios were: for the Tax-Managed Balanced Fund, 0.09%; for the Tax-Managed Capital Appreciation Fund, 0.09% for Admiral Shares and 0.06% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.09% for Admiral Shares and 0.06% for Institutional Shares. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2015. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; and for the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 2 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, If you’re like most investors, a big question on your mind is: What’s in store for the markets and the economy in 2017? At Vanguard, we’re just as curious about the immediate future. But our curiosity is tempered by our belief that forecasts should give a range of possible outcomes, not pinpoint predictions. After all, there are bound to be occurrences the experts won’t see coming. What really matters for investors In 2016, we saw two cases in point: The United Kingdom’s June vote to exit the European Union and the November election of Donald Trump as U.S. president. Both unexpected outcomes triggered swift market reactions. But despite some short-term volatility, the markets’ 12-month performance as of December 31, 2016, proved to be less dramatic. U.S. stocks posted healthy returns, and U.S. bonds provided returns close to their long-term averages. International stocks and bonds also advanced, although returns for U.S. investors were reduced by the strength of the U.S. dollar. The surprises of 2016 remind us to be skeptical of overly precise short-term predictions about 2017. At the cusp of a new year, market prognosticators forecast where the Standard & Poor’s 500 Index or the yield on the 10-year Treasury note will end up in 12 months. Such predictions can be attention-getting. They can also be dead wrong. 3 Investors are better off taking note of long-term trends that stand to influence our economies and markets. We’re watching these trends closely, and we discuss our latest assessment in our 2017 economic and market outlook, which you can read at vanguard.com/research. Our global economic outlook: Expect stabilization, not stagnation One phenomenon in particular that we’re watching is the low-growth, low-interest-rate environment that has marked the global economy since the 2008–09 financial crisis. We don’t think this economic backdrop is simply the result of cyclically weak demand or long-term stagnation. Instead, certain structural forces are contributing: Falling technology costs are restraining the amounts businesses are spending on capital investment, an aging population is weighing on growth in the developed world, and the free movement of capital and products across the globe has restrained prices and wages. In the near term, these forces will continue to dampen growth, inflation, and interest rates. They also make it unlikely that further monetary stimulus from central banks will do much to spur growth. I realize this all may sound gloomy, but that’s not how we see it. We expect global growth to stabilize at more modest levels, not stagnate. The world isn’t headed for Japanese-style deflation, in which a widespread sustained drop in prices puts economic activity into hibernation. Market Barometer Average Annual Total Returns Periods Ended December 31, 2016 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 12.05% 8.59% 14.69% Russell 2000 Index (Small-caps) 21.31 6.74 14.46 Russell 3000 Index (Broad U.S. market) 12.74 8.43 14.67 FTSE All-World ex US Index (International) 4.80 -1.16 5.52 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.65% 3.03% 2.23% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 0.25 4.14 3.28 Citigroup Three-Month U.S. Treasury Bill Index 0.27 0.09 0.08 CPI Consumer Price Index 2.07% 1.18% 1.36% 4 In fact, we believe that global growth could pick up modestly over time. Our expectation is based on a potential rebound in productivity as new digital technologies are used more effectively. We also anticipate a slight recovery in the labor force as the baby boom generation finishes its transition to retirement, nudging up demand for workers. Put expansion in perspective Looking to the United States, the world’s largest economy remains firmly on a long-term-growth path of about 2% per year. That’s lower than the historical average of 3.25% since 1950. We see such growth at this level as fundamentally sound, rather than abnormally low. Our evaluation takes into account lower U.S. population growth and the reality that the economic expansion from the 1980s until the financial crisis was fueled by debt, distorting the numbers. Turning to prices, we think that core U.S. inflation should modestly exceed 2% in 2017. That, in turn, will support further interest rate hikes by the Federal Reserve, similar to the one at the end of 2016. We expect the Fed to raise rates in 2017 before taking an extended pause, and we see the federal funds rate staying below 2% through at least 2018. Prepare for muted returns And what about prospects for the markets? Vanguard’s outlook for global stocks and bonds remains the most guarded in ten years, given fairly high stock valuations Expect more modest returns, rely on time-tested principles In Vanguard’s economic and market outlook for 2017, Global Chief Economist Joseph Davis and his team offer a projection of more modest returns from the global stock and bond markets. They caution that, over the next decade, returns for a balanced portfolio are likely to be moderately below long-run historical averages. The team’s simulations indicate that for the decade ending in 2026, the average annualized return of a 60% stock/40% bond portfolio is likely to be centered in the 3%–5% range after inflation. That’s below the actual average after-inflation return of 6% for the same portfolio for the nine decades since 1926. Ultimately, our global market outlook points toward a somewhat more challenging environment, yet one in which, over time, investors with an appropriate level of discipline, diversification, and patience are likely to be rewarded with reasonable inflation-adjusted returns. For more information about our expectations and the probability of various outcomes, see Economic and Market Outlook: Stabilization, Not Stagnation , available at vanguard.com/research. IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from the VCMM are derived from 10,000 simulations for each modeled asset class. Simulations as of September 30, 2016. Results from the model may vary with each use and over time. For more information, see the note at the end of this letter. 5 and the low-interest-rate environment. We don’t expect global bond yields to increase materially from year-end 2016 levels. Our outlook for global equities is annualized returns of 5%–8% over the next decade. This outlook isn’t bearish, but is actually fairly positive when you take into account the current low-rate environment. (See the box titled Expect more modest returns, rely on time-tested principles for more.) Focus on the four keys to investment success Significant trends often happen gradually. Like shifting tides, they’re sometimes barely noticeable at first but ultimately can change the landscape entirely. Other times, apparent trends can end up receding before they have much of a long-term impact. Given the future’s inherent unpredictability, it’s not reasonable to expect a surefire block-buster revelation from any prognosticator or investment firm. What to conclude, then? No matter what scenario plays out, we believe investors have the best chance for success if they stay focused on what they can control: their goals, asset allocation, and investment costs, along with the discipline to stick to a plan. As Tim Buckley, our chief investment officer, likes to say, this can be easy to say but harder to do, especially in times of uncertainty. Investors who can stay focused on those four keys will find themselves well-positioned to weather any market. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 16, 2017 IMPORTANT: The projections and other information generated by the Vanguard Capital Markets Model regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s Investment Strategy Group. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the Vanguard Capital Markets Model is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 6 Tax-Managed Balanced Fund Fund Profile As of December 31, 2016 Equity and Portfolio Characteristics DJ U.S. Russell Total 1000 Market Fund Index FA Index Number of Stocks 880 999 3,833 Median Market Cap $63.6B $67.1B $54.1B Price/Earnings Ratio 23.6x 23.7x 24.4x Price/Book Ratio 2.9x 2.9x 2.8x Return on Equity 17.3% 17.0% 16.5% Earnings Growth Rate 8.3% 8.3% 8.2% Dividend Yield 1.9% 2.0% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 11% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.11% — — 30-Day SEC Yield 2.10% — — Short-Term Reserves 0.0% — — Fixed Income Characteristics Bloomberg Barclays Bloomberg 1-15 Year Barclays Municipal Municipal Fund Index Bond Index Number of Bonds 1,590 40,573 50,117 Yield to Maturity (before expenses) 2.4% 2.3% 2.7% Average Coupon 4.6% 4.8% 4.8% Average Duration 5.2 years 4.8 years 6.2 years Average Stated Maturity 8.5 years 7.9 years 12.8 years Total Fund Volatility Measures DJ Tax-Managed U.S. Total Balanced Market Comp Index FA Index R-Squared 1.00 0.89 Beta 0.97 0.43 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Technology 2.9% Microsoft Corp. Computer Services Software & Systems 2.2 Alphabet Inc. Computer Services Software & Systems 2.2 Exxon Mobil Corp. Oil: Integrated 1.7 Johnson & Johnson Pharmaceuticals 1.5 Berkshire Hathaway Inc. Insurance: Multi-Line 1.5 JPMorgan Chase & Co. Diversified Financial Services 1.4 Amazon.com Inc. Diversified Retail 1.3 General Electric Co. Diversified Manufacturing Operations 1.3 AT&T Inc. Utilities: Telecommunications 1.2 Top Ten 17.2% Top Ten as % of Total Net Assets 8.4% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated April 8, 2016, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2016, the expense ratio was 0.09%. 7 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ Russell U.S. Total 1000 Market Fund Index FA Index Consumer Discretionary 13.7% 13.7% 13.7% Consumer Staples 7.7 7.9 7.4 Energy 7.2 7.3 7.0 Financial Services 21.3 20.8 21.3 Health Care 12.2 13.0 13.0 Materials & Processing 3.6 3.6 3.9 Producer Durables 11.1 10.9 11.0 Technology 17.4 17.2 17.2 Utilities 5.8 5.6 5.5 Distribution by Credit Quality (% of fixed income portfolio) AAA 22.8% AA 51.9 A 17.0 BBB 6.9 BB 0.1 B 0.4 Not Rated 0.9 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus Distribution by Average Stated Maturity (% of fixed income portfolio) Under 1 Year 6.1% 1 - 3 Years 13.9 3 - 5 Years 12.9 5 - 10 Years 28.9 10 - 20 Years 37.9 20 - 30 Years 0.2 Over 30 Years 0.1 Largest Area Concentrations (% of fixed income portfolio) New York 15.2% California 13.0 Texas 9.9 Illinois 5.3 Pennsylvania 5.0 Florida 4.3 Maryland 4.3 Massachusetts 3.7 Michigan 3.2 Arizona 3.1 Top Ten 67.0% " Largest Area Concentration" figures exclude any fixed income futures contracts. 8 Tax-Managed Balanced Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2006, Through December 31, 2016 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2016 Final Value One Five Ten of a $10,000 Year Years Years Investment Tax-Managed Balanced Fund 5.94% 8.58% 5.94% $17,804 Tax-Managed Balanced Composite Index 6.12 8.69 6.15 18,165 Mixed-Asset Target Allocation Moderate Funds Average 7.03 6.92 4.14 15,009 Bloomberg Barclays Municipal Bond Index 0.25 3.28 4.25 15,158 Dow Jones U.S. Total Stock Market Float Adjusted Index 12.62 14.59 7.18 20,003 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 9 Tax-Managed Balanced Fund Fiscal-Year Total Returns (%): December 31, 2006, Through December 31, 2016 10 Tax-Managed Balanced Fund Financial Statements Statement of Net Assets As of December 31, 2016 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (48.4%) Consumer Discretionary (6.6%) * Amazon.com Inc. 26,837 20,124 Walt Disney Co. 112,466 11,721 Home Depot Inc. 87,099 11,678 Comcast Corp. Class A 166,121 11,471 Wal-Mart Stores Inc. 105,249 7,275 McDonald’s Corp. 59,574 7,251 * Priceline Group Inc. 3,654 5,357 Starbucks Corp. 93,826 5,209 Time Warner Inc. 51,696 4,990 Costco Wholesale Corp. 30,493 4,882 NIKE Inc. Class B 87,828 4,464 Lowe’s Cos. Inc. 57,915 4,119 * Charter Communications Inc. Class A 13,061 3,761 * Netflix Inc. 26,568 3,289 General Motors Co. 91,500 3,188 TJX Cos. Inc. 42,186 3,169 Ford Motor Co. 247,200 2,999 * eBay Inc. 95,708 2,842 CBS Corp. Class B 42,313 2,692 Target Corp. 37,045 2,676 Marriott International Inc. Class A 29,328 2,425 * O’Reilly Automotive Inc. 8,274 2,304 Ross Stores Inc. 33,108 2,172 Twenty-First Century Fox Inc. Class A 76,951 2,158 Newell Brands Inc. 46,696 2,085 * AutoZone Inc. 2,377 1,877 Dollar General Corp. 22,000 1,630 * MGM Resorts International 54,205 1,563 * Dollar Tree Inc. 20,151 1,555 Yum! Brands Inc. 23,005 1,457 Advance Auto Parts Inc. 8,204 1,387 Domino’s Pizza Inc. 8,620 1,373 * DISH Network Corp. Class A 23,646 1,370 Estee Lauder Cos. Inc. Class A 17,818 1,363 Lear Corp. 10,000 1,324 Sirius XM Holdings Inc. 296,568 1,320 * Mohawk Industries Inc. 6,574 1,313 Expedia Inc. 11,176 1,266 Royal Caribbean Cruises Ltd. 15,347 1,259 Hilton Worldwide Holdings Inc. 46,050 1,253 Las Vegas Sands Corp. 22,800 1,218 Thor Industries Inc. 12,100 1,211 Carnival Corp. 23,150 1,205 L Brands Inc. 16,200 1,067 Fortune Brands Home & Security Inc. 19,125 1,022 Lennar Corp. Class A 22,903 983 DR Horton Inc. 35,942 982 VF Corp. 18,000 960 Gentex Corp. 48,470 954 Tractor Supply Co. 12,514 949 CST Brands Inc. 19,366 932 * Live Nation Entertainment Inc. 33,419 889 * Ulta Salon Cosmetics & Fragrance Inc. 3,464 883 Wyndham Worldwide Corp. 11,500 878 News Corp. Class A 74,867 858 Coach Inc. 24,420 855 * NVR Inc. 507 846 Service Corp. International 28,000 795 Hanesbrands Inc. 36,400 785 * WABCO Holdings Inc. 7,196 764 Dunkin’ Brands Group Inc. 14,492 760 PVH Corp. 8,403 758 Twenty-First Century Fox Inc. 27,500 749 Wendy’s Co. 54,370 735 Harley-Davidson Inc. 12,290 717 Harman International Industries Inc. 6,307 701 11 Tax-Managed Balanced Fund Market Value • Shares ($000) * JC Penney Co. Inc. 84,253 700 Macy’s Inc. 19,394 694 Nordstrom Inc. 14,400 690 * CarMax Inc. 10,501 676 Omnicom Group Inc. 7,900 672 Delphi Automotive plc 9,900 667 Scripps Networks Interactive Inc. Class A 9,268 661 Best Buy Co. Inc. 15,300 653 * Discovery Communications Inc. 24,041 644 * Chipotle Mexican Grill Inc. Class A 1,648 622 * Yum China Holdings Inc. 23,005 601 Visteon Corp. 7,400 595 * Madison Square Garden Co. Class A 3,385 581 Kohl’s Corp. 11,385 562 John Wiley & Sons Inc. Class A 9,018 491 * Liberty Media Corp-Liberty SiriusXM 14,410 489 Mattel Inc. 17,700 488 Viacom Inc. Class A 12,501 481 * LKQ Corp. 15,632 479 Brinker International Inc. 9,637 477 Dillard’s Inc. Class A 7,453 467 * Liberty Broadband Corp. 5,973 442 * Liberty Media Corp-Liberty SiriusXM 12,657 437 Vail Resorts Inc. 2,700 436 Wynn Resorts Ltd. 4,991 432 Polaris Industries Inc. 5,200 428 Signet Jewelers Ltd. 4,400 415 Bed Bath & Beyond Inc. 10,100 410 * TripAdvisor Inc. 8,791 408 Foot Locker Inc. 5,700 404 * Michael Kors Holdings Ltd. 9,283 399 * Vista Outdoor Inc. 10,772 397 Gap Inc. 17,685 397 Lions Gate Entertainment Corp. Class B 15,737 386 * Panera Bread Co. Class A 1,827 375 BorgWarner Inc. 8,952 353 Coty Inc. Class A 18,849 345 Viacom Inc. Class B 9,527 334 Hasbro Inc. 4,200 327 * Liberty Broadband Corp. Class A 4,259 309 * Lululemon Athletica Inc. 4,692 305 * Adient plc 5,095 299 Ralph Lauren Corp. Class A 3,073 278 * Fitbit Inc. Class A 37,859 277 Nielsen Holdings plc 6,500 273 Tiffany & Co. 3,500 271 * ServiceMaster Global Holdings Inc. 6,876 259 Darden Restaurants Inc. 3,500 255 Genuine Parts Co. 2,600 248 Whirlpool Corp. 1,300 236 * Liberty Ventures Class A 5,781 213 * Liberty Interactive Corp. QVC Group Class A 10,238 205 H&R Block Inc. 8,800 202 Williams-Sonoma Inc. 4,000 194 * Discovery Communications Inc. Class A 6,841 188 * Murphy USA Inc. 2,740 168 Interpublic Group of Cos. Inc. 6,900 162 Aramark 4,400 157 * Liberty Expedia Holdings Inc. Class A 3,854 153 Goodyear Tire & Rubber Co. 4,600 142 * Norwegian Cruise Line Holdings Ltd. 3,329 142 * Sally Beauty Holdings Inc. 5,084 134 * Pandora Media Inc. 9,798 128 * Burlington Stores Inc. 1,500 127 Penske Automotive Group Inc. 2,200 114 Leggett & Platt Inc. 2,300 112 AMERCO 300 111 PulteGroup Inc. 6,000 110 Dick’s Sporting Goods Inc. 1,800 96 KAR Auction Services Inc. 2,200 94 * Toll Brothers Inc. 2,401 74 Garmin Ltd. 1,500 73 * Cabela’s Inc. 1,083 63 * Tempur Sealy International Inc. 873 60 * Urban Outfitters Inc. 1,911 54 * Avis Budget Group Inc. 1,400 51 * Hertz Global Holdings Inc. 2,248 48 * Under Armour Inc. 1,811 46 * Kate Spade & Co. 2,300 43 * Michaels Cos. Inc. 1,794 37 * AMC Networks Inc. Class A 573 30 Lennar Corp. Class B 680 23 205,146 Consumer Staples (3.7%) Procter & Gamble Co. 183,420 15,422 Coca-Cola Co. 262,664 10,890 PepsiCo Inc. 92,790 9,709 Altria Group Inc. 141,180 9,547 Philip Morris International Inc. 92,449 8,458 Mondelez International Inc. Class A 109,437 4,851 Walgreens Boots Alliance Inc. 58,078 4,807 12 Tax-Managed Balanced Fund Market Value • Shares ($000) CVS Health Corp. 54,692 4,316 Colgate-Palmolive Co. 64,670 4,232 Kraft Heinz Co. 39,259 3,428 Reynolds American Inc. 59,091 3,311 Kimberly-Clark Corp. 21,752 2,482 Kroger Co. 58,600 2,022 Constellation Brands Inc. Class A 12,887 1,976 General Mills Inc. 30,514 1,885 Tyson Foods Inc. Class A 27,747 1,711 * Monster Beverage Corp. 37,051 1,643 Archer-Daniels-Midland Co. 35,973 1,642 Sysco Corp. 27,800 1,539 Dr Pepper Snapple Group Inc. 16,632 1,508 Molson Coors Brewing Co. Class B 14,200 1,382 Hershey Co. 13,200 1,365 JM Smucker Co. 9,651 1,236 McCormick & Co. Inc. 13,147 1,227 Ingredion Inc. 9,686 1,210 Clorox Co. 10,000 1,200 * WhiteWave Foods Co. Class A 20,815 1,157 Church & Dwight Co. Inc. 25,710 1,136 Hormel Foods Corp. 30,684 1,068 Brown-Forman Corp. Class B 23,276 1,046 Mead Johnson Nutrition Co. 12,513 885 * Rite Aid Corp. 94,214 776 Kellogg Co. 10,400 767 * Herbalife Ltd. 15,255 734 Conagra Brands Inc. 16,800 664 Bunge Ltd. 7,914 572 * Blue Buffalo Pet Products Inc. 20,612 496 Whole Foods Market Inc. 16,000 492 * US Foods Holding Corp. 17,141 471 * Edgewell Personal Care Co. 6,311 461 Pilgrim’s Pride Corp. 17,141 326 Energizer Holdings Inc. 6,965 311 Campbell Soup Co. 4,600 278 * Hain Celestial Group Inc. 5,900 230 * Lamb Weston Holdings Inc. 5,600 212 * Post Holdings Inc. 1,700 137 Pinnacle Foods Inc. 2,000 107 Flowers Foods Inc. 4,800 96 Casey’s General Stores Inc. 200 24 115,445 Energy (3.5%) Exxon Mobil Corp. 288,315 26,023 Chevron Corp. 130,132 15,317 Schlumberger Ltd. 98,067 8,233 ConocoPhillips 82,212 4,122 EOG Resources Inc. 36,156 3,655 Occidental Petroleum Corp. 50,004 3,562 Halliburton Co. 59,825 3,236 Phillips 66 33,106 2,861 Kinder Morgan Inc. 117,500 2,433 Anadarko Petroleum Corp. 33,792 2,356 Pioneer Natural Resources Co. 11,839 2,132 * Concho Resources Inc. 14,880 1,973 Valero Energy Corp. 25,700 1,756 Marathon Petroleum Corp. 34,482 1,736 Spectra Energy Corp. 40,100 1,648 Baker Hughes Inc. 25,250 1,640 * Continental Resources Inc. 31,728 1,635 Williams Cos. Inc. 48,200 1,501 Devon Energy Corp. 31,554 1,441 Cimarex Energy Co. 9,876 1,342 * FMC Technologies Inc. 34,715 1,233 * Newfield Exploration Co. 28,918 1,171 Apache Corp. 18,138 1,151 Marathon Oil Corp. 57,682 998 EQT Corp. 13,897 909 Hess Corp. 13,930 868 Noble Energy Inc. 21,298 811 National Oilwell Varco Inc. 21,529 806 World Fuel Services Corp. 17,200 790 Patterson-UTI Energy Inc. 28,702 773 ONEOK Inc. 13,184 757 * Cheniere Energy Inc. 16,902 700 * Energen Corp. 12,130 700 Tesoro Corp. 7,200 630 Helmerich & Payne Inc. 7,915 613 Cabot Oil & Gas Corp. 25,804 603 RPC Inc. 28,107 557 Targa Resources Corp. 9,700 544 Range Resources Corp. 13,046 448 HollyFrontier Corp. 12,392 406 * Chesapeake Energy Corp. 51,300 360 * Southwestern Energy Co. 24,897 269 Nabors Industries Ltd. 16,420 269 * Antero Resources Corp. 10,320 244 * Diamondback Energy Inc. 2,410 244 Murphy Oil Corp. 7,300 227 * Transocean Ltd. 15,300 226 CONSOL Energy Inc. 12,300 224 * WPX Energy Inc. 12,644 184 * Whiting Petroleum Corp. 14,000 168 SM Energy Co. 4,400 152 PBF Energy Inc. Class A 5,400 151 * Parsley Energy Inc. Class A 3,900 137 * QEP Resources Inc. 7,200 133 * Rice Energy Inc. 4,550 97 * Laredo Petroleum Inc. 6,190 88 * Rowan Cos. plc Class A 4,300 81 * First Solar Inc. 1,400 45 13 Tax-Managed Balanced Fund Market Value • Shares ($000) * Weatherford International plc 8,300 41 107,410 Financial Services (10.3%) * Berkshire Hathaway Inc. Class B 133,452 21,750 JPMorgan Chase & Co. 250,001 21,573 Wells Fargo & Co. 314,059 17,308 Bank of America Corp. 701,280 15,498 Citigroup Inc. 200,498 11,916 Visa Inc. Class A 131,515 10,261 Goldman Sachs Group Inc. 32,335 7,743 Mastercard Inc. Class A 67,000 6,918 American International Group Inc. 81,900 5,349 US Bancorp 92,400 4,747 American Express Co. 60,159 4,457 Simon Property Group Inc. 23,328 4,145 Morgan Stanley 87,560 3,699 Chubb Ltd. 27,485 3,631 * PayPal Holdings Inc. 90,734 3,581 American Tower Corporation 33,519 3,542 Charles Schwab Corp. 89,405 3,529 Bank of New York Mellon Corp. 73,032 3,460 MetLife Inc. 58,940 3,176 PNC Financial Services Group Inc. 26,300 3,076 BlackRock Inc. 7,712 2,935 Capital One Financial Corp. 31,892 2,782 Aon plc 23,340 2,603 Prudential Financial Inc. 24,912 2,592 Synchrony Financial 71,463 2,592 Public Storage 11,572 2,586 CME Group Inc. 22,095 2,549 Crown Castle International Corp. 24,967 2,166 SunTrust Banks Inc. 38,929 2,135 Allstate Corp. 28,400 2,105 BB&T Corp. 43,800 2,059 Equity Residential 31,550 2,031 * Fiserv Inc. 19,060 2,026 Intercontinental Exchange Inc. 33,455 1,888 Equinix Inc. 5,196 1,857 Travelers Cos. Inc. 15,089 1,847 AvalonBay Communities Inc. 10,200 1,807 State Street Corp. 22,969 1,785 Marsh & McLennan Cos. Inc. 26,000 1,757 Discover Financial Services 24,229 1,747 Prologis Inc. 32,400 1,710 First Republic Bank 17,776 1,638 Hartford Financial Services Group Inc. 34,200 1,630 Vornado Realty Trust 15,600 1,628 Fidelity National Information Services Inc. 21,481 1,625 Boston Properties Inc. 12,781 1,608 Progressive Corp. 44,997 1,597 Welltower Inc. 23,800 1,593 Loews Corp. 33,975 1,591 * SVB Financial Group 9,175 1,575 KeyCorp 84,218 1,539 Zions Bancorporation 35,733 1,538 Equifax Inc. 12,488 1,476 Comerica Inc. 21,600 1,471 Weyerhaeuser Co. 48,386 1,456 * Arch Capital Group Ltd. 16,812 1,451 * Markel Corp. 1,571 1,421 Essex Property Trust Inc. 5,973 1,389 S&P Global Inc. 12,900 1,387 * Alleghany Corp. 2,211 1,345 Moody’s Corp. 14,200 1,339 Ventas Inc. 21,400 1,338 Torchmark Corp. 18,022 1,329 * E*TRADE Financial Corp. 37,548 1,301 Regions Financial Corp. 90,215 1,295 General Growth Properties Inc. 51,800 1,294 Aflac Inc. 18,100 1,260 Realty Income Corp. 21,500 1,236 Global Payments Inc. 17,428 1,210 Huntington Bancshares Inc. 89,700 1,186 * Signature Bank 7,880 1,184 Digital Realty Trust Inc. 11,800 1,159 WR Berkley Corp. 16,593 1,104 Unum Group 25,027 1,099 Lincoln National Corp. 16,530 1,095 Reinsurance Group of America Inc. Class A 8,670 1,091 SL Green Realty Corp. 10,059 1,082 East West Bancorp Inc. 21,269 1,081 RenaissanceRe Holdings Ltd. 7,918 1,079 MSCI Inc. Class A 13,634 1,074 Fifth Third Bancorp 39,575 1,067 American Homes 4 Rent Class A 50,035 1,050 Federal Realty Investment Trust 7,319 1,040 Assured Guaranty Ltd. 27,394 1,035 Extra Space Storage Inc. 13,300 1,027 Nasdaq Inc. 15,273 1,025 Commerce Bancshares Inc. 17,337 1,002 Equity LifeStyle Properties Inc. 13,673 986 Total System Services Inc. 19,900 976 Assurant Inc. 10,500 975 SEI Investments Co. 19,647 970 FactSet Research Systems Inc. 5,919 967 14 Tax-Managed Balanced Fund Market Value • Shares ($000) Synovus Financial Corp. 23,542 967 Brown & Brown Inc. 21,461 963 TD Ameritrade Holding Corp. 21,961 958 Lamar Advertising Co. Class A 14,200 955 Everest Re Group Ltd. 4,400 952 Annaly Capital Management Inc. 95,200 949 First Horizon National Corp. 47,340 947 * Howard Hughes Corp. 8,140 929 Douglas Emmett Inc. 25,134 919 * Equity Commonwealth 30,186 913 Popular Inc. 20,800 911 Mid-America Apartment Communities Inc. 9,294 910 Kilroy Realty Corp. 12,189 892 White Mountains Insurance Group Ltd. 1,066 891 Associated Banc-Corp 35,827 885 Host Hotels & Resorts Inc. 46,699 880 HCP Inc. 29,600 880 CBOE Holdings Inc. 11,800 872 Alliance Data Systems Corp. 3,804 869 Apartment Investment & Management Co. 18,776 853 Forest City Realty Trust Inc. Class A 40,632 847 * Western Alliance Bancorp 17,239 840 Empire State Realty Trust Inc. 39,457 797 Raymond James Financial Inc. 11,434 792 Franklin Resources Inc. 19,575 775 TCF Financial Corp. 39,500 774 * CBRE Group Inc. Class A 24,393 768 * First Data Corp. Class A 51,824 735 Taubman Centers Inc. 9,800 725 Allied World Assurance Co. Holdings AG 13,344 717 * Zillow Group Inc. 18,096 660 Hanover Insurance Group Inc. 7,214 657 Dun & Bradstreet Corp. 5,400 655 TFS Financial Corp. 34,400 655 M&T Bank Corp. 4,100 641 Macerich Co. 8,800 623 Morningstar Inc. 8,088 595 Tanger Factory Outlet Centers Inc. 16,300 583 First Hawaiian Inc. 16,576 577 * Credit Acceptance Corp. 2,586 562 AGNC Investment Corp. 29,900 542 * Affiliated Managers Group Inc. 3,684 535 * Square Inc. 37,588 512 Northern Trust Corp. 5,700 508 Jones Lang LaSalle Inc. 5,012 506 * FleetCor Technologies Inc. 3,491 494 Kimco Realty Corp. 19,200 483 Ally Financial Inc. 24,954 475 Brixmor Property Group Inc. 19,000 464 Citizens Financial Group Inc. 12,700 453 DDR Corp. 29,107 444 Invesco Ltd. 14,500 440 Principal Financial Group Inc. 7,500 434 Legg Mason Inc. 14,354 429 CNA Financial Corp. 8,693 361 Thomson Reuters Corp. 7,900 346 BOK Financial Corp. 4,040 335 New York Community Bancorp Inc. 19,700 313 Retail Properties of America Inc. 19,700 302 Iron Mountain Inc. 9,100 296 UDR Inc. 7,800 285 ProAssurance Corp. 5,000 281 * Vantiv Inc. Class A 4,683 279 T. Rowe Price Group Inc. 3,700 278 FNF Group 7,847 266 * OneMain Holdings Inc. Class A 11,013 244 NorthStar Realty Finance Corp. 14,900 226 National Retail Properties Inc. 5,100 225 XL Group Ltd. 5,900 220 * CoreCivic Inc. 8,500 208 Lazard Ltd. Class A 5,025 206 Cincinnati Financial Corp. 2,700 205 Leucadia National Corp. 8,733 203 Western Union Co. 8,700 189 VEREIT Inc. 20,300 172 Voya Financial Inc. 4,100 161 Duke Realty Corp. 5,900 157 Arthur J Gallagher & Co. 3,000 156 CIT Group Inc. 3,500 149 Alexandria Real Estate Equities Inc. 1,300 144 American Campus Communities Inc. 2,900 144 Broadridge Financial Solutions Inc. 2,100 139 * TransUnion 4,475 138 Ameriprise Financial Inc. 1,180 131 Camden Property Trust 1,500 126 * CoreLogic Inc. 3,411 126 Jack Henry & Associates Inc. 1,400 124 Regency Centers Corp. 1,800 124 Two Harbors Investment Corp. 14,000 122 Outfront Media Inc. 4,615 115 WP Carey Inc. 1,800 106 15 Tax-Managed Balanced Fund Market Value • Shares ($000) Omega Healthcare Investors Inc. 3,400 106 Endurance Specialty Holdings Ltd. 1,100 102 * WEX Inc. 901 101 Communications Sales & Leasing Inc. 3,900 99 Hospitality Properties Trust 3,122 99 * Quality Care Properties Inc. 5,920 92 Spirit Realty Capital Inc. 8,000 87 Liberty Property Trust 2,100 83 Starwood Property Trust Inc. 3,500 77 * SLM Corp. 6,800 75 Paramount Group Inc. 4,666 75 MarketAxess Holdings Inc. 500 73 Interactive Brokers Group Inc. 1,820 66 PacWest Bancorp 1,200 65 Axis Capital Holdings Ltd. 1,000 65 American Financial Group Inc. 700 62 * Santander Consumer USA Holdings Inc. 3,500 47 People’s United Financial Inc. 2,400 46 Gaming and Leisure Properties Inc. 900 28 Navient Corp. 1,600 26 Highwoods Properties Inc. 500 26 CubeSmart 900 24 Sun Communities Inc. 300 23 EPR Properties 300 22 Senior Housing Properties Trust 1,100 21 Cullen/Frost Bankers Inc. 200 18 318,034 Health Care (5.9%) Johnson & Johnson 192,444 22,171 Pfizer Inc. 374,987 12,180 Merck & Co. Inc. 191,421 11,269 UnitedHealth Group Inc. 61,813 9,893 Amgen Inc. 54,555 7,976 Medtronic plc 99,010 7,052 * Celgene Corp. 55,424 6,415 Gilead Sciences Inc. 88,674 6,350 AbbVie Inc. 90,754 5,683 Bristol-Myers Squibb Co. 85,560 5,000 * Biogen Inc. 15,363 4,357 Thermo Fisher Scientific Inc. 27,567 3,890 Abbott Laboratories 94,800 3,641 Eli Lilly & Co. 48,000 3,530 * Allergan plc 16,290 3,421 * Express Scripts Holding Co. 48,031 3,304 Danaher Corp. 38,551 3,001 Aetna Inc. 22,455 2,785 Stryker Corp. 22,549 2,702 Cigna Corp. 19,741 2,633 * Boston Scientific Corp. 115,541 2,499 Anthem Inc. 16,126 2,318 Humana Inc. 10,600 2,163 Zoetis Inc. 39,180 2,097 * HCA Holdings Inc. 28,031 2,075 St. Jude Medical Inc. 22,035 1,767 * Alexion Pharmaceuticals Inc. 14,386 1,760 * Regeneron Pharmaceuticals Inc. 4,614 1,694 Becton Dickinson and Co. 9,658 1,599 CR Bard Inc. 6,965 1,565 Baxter International Inc. 35,100 1,556 * Quintiles IMS Holdings Inc. 19,841 1,509 McKesson Corp. 10,636 1,494 Zimmer Biomet Holdings Inc. 13,970 1,442 * Laboratory Corp. of America Holdings 11,072 1,421 * Intuitive Surgical Inc. 2,144 1,360 Agilent Technologies Inc. 29,707 1,353 * Cerner Corp. 27,828 1,318 Cooper Cos. Inc. 7,263 1,270 * Edwards Lifesciences Corp. 12,966 1,215 * DaVita Inc. 18,845 1,210 AmerisourceBergen Corp. Class A 14,706 1,150 Dentsply Sirona Inc. 19,508 1,126 * Incyte Corp. 11,200 1,123 Universal Health Services Inc. Class B 10,447 1,111 * Illumina Inc. 8,400 1,076 * BioMarin Pharmaceutical Inc. 11,600 961 PerkinElmer Inc. 17,000 887 * QIAGEN NV 30,600 857 * Varian Medical Systems Inc. 8,726 783 Perrigo Co. plc 9,000 749 Quest Diagnostics Inc. 8,019 737 Hill-Rom Holdings Inc. 12,322 692 Bio-Techne Corp. 6,600 679 * Vertex Pharmaceuticals Inc. 7,855 579 * Premier Inc. Class A 19,035 578 * OPKO Health Inc. 59,381 552 Cardinal Health Inc. 7,545 543 Patterson Cos. Inc. 12,600 517 * Alkermes plc 9,200 511 * United Therapeutics Corp. 3,218 462 * Centene Corp. 7,463 422 * Charles River Laboratories International Inc. 5,500 419 * Henry Schein Inc. 2,564 389 * IDEXX Laboratories Inc. 3,255 382 * Hologic Inc. 8,893 357 * Mallinckrodt plc 7,075 352 ResMed Inc. 4,300 267 * Seattle Genetics Inc. 4,692 248 * DexCom Inc. 4,119 246 * Endo International plc 12,800 211 16 Tax-Managed Balanced Fund Market Value • Shares ($000) * Alere Inc. 4,900 191 * Align Technology Inc. 1,810 174 * Tenet Healthcare Corp. 10,525 156 * Neurocrine Biosciences Inc. 3,900 151 * Akorn Inc. 6,834 149 Teleflex Inc. 800 129 * VCA Inc. 1,809 124 * Intercept Pharmaceuticals Inc. 1,127 122 * Patheon NV 4,115 118 * Intrexon Corp. 4,638 113 * MEDNAX Inc. 1,373 91 * WellCare Health Plans Inc. 600 82 * Veeva Systems Inc. Class A 1,938 79 * Agios Pharmaceuticals Inc. 1,819 76 * Allscripts Healthcare Solutions Inc. 6,694 68 West Pharmaceutical Services Inc. 800 68 * LifePoint Health Inc. 655 37 Bruker Corp. 1,500 32 * ABIOMED Inc. 200 23 182,887 Materials & Processing (1.8%) EI du Pont de Nemours & Co. 57,228 4,201 Dow Chemical Co. 72,987 4,176 Monsanto Co. 27,533 2,897 Ecolab Inc. 17,900 2,098 Vulcan Materials Co. 14,444 1,808 LyondellBasell Industries NV Class A 20,738 1,779 Newmont Mining Corp. 50,966 1,736 Sherwin-Williams Co. 6,460 1,736 Praxair Inc. 14,752 1,729 * Freeport-McMoRan Inc. 129,128 1,703 Air Products & Chemicals Inc. 11,600 1,668 Ingersoll-Rand plc 20,400 1,531 PPG Industries Inc. 15,400 1,459 Martin Marietta Materials Inc. 6,586 1,459 Celanese Corp. Class A 15,540 1,224 Eagle Materials Inc. 11,900 1,172 International Paper Co. 22,043 1,170 Ball Corp. 15,418 1,157 Valspar Corp. 10,400 1,078 * Crown Holdings Inc. 19,669 1,034 Lennox International Inc. 6,600 1,011 Southern Copper Corp. 30,200 965 Sealed Air Corp. 20,800 943 Albemarle Corp. 10,400 895 Hexcel Corp. 16,000 823 Valmont Industries Inc. 5,211 734 NewMarket Corp. 1,720 729 Owens Corning 13,800 711 Ashland Global Holdings Inc. 6,198 677 Nucor Corp. 11,200 667 WR Grace & Co. 9,792 662 WestRock Co. 12,660 643 Reliance Steel & Aluminum Co. 7,600 604 Mosaic Co. 19,630 576 * Owens-Illinois Inc. 32,798 571 Silgan Holdings Inc. 9,942 509 CF Industries Holdings Inc. 16,059 506 FMC Corp. 8,798 498 Scotts Miracle-Gro Co. Class A 5,042 482 Westlake Chemical Corp. 7,800 437 Fastenal Co. 8,625 405 Eastman Chemical Co. 4,640 349 Acuity Brands Inc. 1,400 323 United States Steel Corp. 8,000 264 * Alcoa Corp. 9,388 264 * Armstrong World Industries Inc. 5,203 217 Masco Corp. 6,000 190 * Axalta Coating Systems Ltd. 6,954 189 Packaging Corp. of America 2,100 178 Royal Gold Inc. 2,800 177 International Flavors & Fragrances Inc. 1,400 165 * Versum Materials Inc. 5,800 163 Steel Dynamics Inc. 4,200 149 * USG Corp. 5,000 144 RPM International Inc. 2,300 124 Tahoe Resources Inc. 9,100 86 * Berry Plastics Group Inc. 1,715 84 Sonoco Products Co. 900 47 * AdvanSix Inc. 1,888 42 Bemis Co. Inc. 500 24 AptarGroup Inc. 300 22 Fortis Inc. 1 — 54,064 Producer Durables (5.4%) General Electric Co. 623,421 19,700 3M Co. 38,300 6,839 Boeing Co. 41,320 6,433 United Technologies Corp. 57,076 6,257 Union Pacific Corp. 56,950 5,905 Honeywell International Inc. 48,800 5,654 United Parcel Service Inc. Class B 40,900 4,689 Accenture plc Class A 39,700 4,650 Lockheed Martin Corp. 17,092 4,272 FedEx Corp. 21,336 3,973 Caterpillar Inc. 34,475 3,197 Delta Air Lines Inc. 59,300 2,917 17 Tax-Managed Balanced Fund Market Value • Shares ($000) Automatic Data Processing Inc. 27,974 2,875 Southwest Airlines Co. 53,617 2,672 * United Continental Holdings Inc. 33,759 2,460 Johnson Controls International plc 53,351 2,198 Raytheon Co. 15,049 2,137 General Dynamics Corp. 12,091 2,088 Emerson Electric Co. 36,900 2,057 CSX Corp. 57,100 2,052 Norfolk Southern Corp. 18,100 1,956 Deere & Co. 18,700 1,927 Northrop Grumman Corp. 8,100 1,884 Eaton Corp. plc 27,200 1,825 Roper Technologies Inc. 8,710 1,595 Textron Inc. 31,211 1,516 Illinois Tool Works Inc. 12,300 1,506 * Verisk Analytics Inc. Class A 18,185 1,476 Waste Management Inc. 19,300 1,369 TransDigm Group Inc. 5,476 1,363 Cintas Corp. 11,770 1,360 Huntington Ingalls Industries Inc. 7,269 1,339 Cummins Inc. 9,721 1,329 Xylem Inc. 25,639 1,270 Nordson Corp. 11,050 1,238 * Mettler-Toledo International Inc. 2,920 1,222 Rockwell Collins Inc. 13,100 1,215 American Airlines Group Inc. 24,967 1,166 Wabtec Corp. 13,965 1,159 Spirit AeroSystems Holdings Inc. Class A 19,828 1,157 Toro Co. 20,236 1,132 JB Hunt Transport Services Inc. 11,510 1,117 AMETEK Inc. 22,900 1,113 * Jacobs Engineering Group Inc. 19,495 1,111 Oshkosh Corp. 17,147 1,108 Fortive Corp. 20,625 1,106 AO Smith Corp. 23,300 1,103 CH Robinson Worldwide Inc. 15,011 1,100 Expeditors International of Washington Inc. 20,666 1,095 * Quanta Services Inc. 31,395 1,094 Landstar System Inc. 12,535 1,069 * Waters Corp. 7,918 1,064 IDEX Corp. 11,229 1,011 BWX Technologies Inc. 25,219 1,001 Carlisle Cos. Inc. 9,000 993 * HD Supply Holdings Inc. 22,965 976 PACCAR Inc. 15,200 971 Republic Services Inc. Class A 16,510 942 * United Rentals Inc. 8,891 939 WW Grainger Inc. 3,982 925 Allegion plc 13,833 885 Orbital ATK Inc. 10,086 885 FLIR Systems Inc. 24,300 879 AGCO Corp. 15,037 870 Fluor Corp. 16,458 864 * AECOM 23,634 859 * Manitowoc Foodservice Inc. 44,290 856 Lincoln Electric Holdings Inc. 10,223 784 Paychex Inc. 12,600 767 ITT Inc. 19,369 747 Air Lease Corp. Class A 21,300 731 Stanley Black & Decker Inc. 6,327 726 Robert Half International Inc. 14,500 707 Flowserve Corp. 14,313 688 B/E Aerospace Inc. 10,890 655 * Copart Inc. 11,159 618 KBR Inc. 35,982 601 Pentair plc 10,087 566 Donaldson Co. Inc. 13,286 559 Trinity Industries Inc. 19,100 530 Arconic Inc. 28,166 522 ManpowerGroup Inc. 5,650 502 L-3 Communications Holdings Inc. 3,289 500 MSC Industrial Direct Co. Inc. Class A 5,300 490 National Instruments Corp. 14,511 447 * Stericycle Inc. 5,198 400 Parker-Hannifin Corp. 2,700 378 Alaska Air Group Inc. 4,200 373 Copa Holdings SA Class A 4,039 367 * WESCO International Inc. 5,246 349 * Keysight Technologies Inc. 9,503 348 Xerox Corp. 38,655 337 Rockwell Automation Inc. 2,500 336 * Clean Harbors Inc. 6,021 335 Kansas City Southern 3,200 272 Chicago Bridge & Iron Co. NV 8,058 256 Covanta Holding Corp. 14,400 225 * Old Dominion Freight Line Inc. 2,437 209 Dover Corp. 2,700 202 * Middleby Corp. 1,528 197 Regal Beloit Corp. 2,800 194 * Trimble Inc. 6,173 186 Macquarie Infrastructure Corp. 2,200 180 Snap-on Inc. 1,000 171 * Spirit Airlines Inc. 2,859 165 * Colfax Corp. 3,531 127 18 Tax-Managed Balanced Fund Market Value • Shares ($000) * JetBlue Airways Corp. 5,349 120 Hubbell Inc. Class B 1,000 117 * Zebra Technologies Corp. 1,282 110 * CoStar Group Inc. 582 110 Avery Dennison Corp. 1,500 105 Ryder System Inc. 1,400 104 Terex Corp. 2,800 88 * Genpact Ltd. 3,249 79 * Kirby Corp. 601 40 * Herc Holdings Inc. 749 30 * Genesee & Wyoming Inc. Class A 419 29 166,644 Technology (8.4%) Apple Inc. 380,415 44,060 Microsoft Corp. 527,756 32,795 * Facebook Inc. Class A 155,288 17,866 * Alphabet Inc. Class A 21,528 17,060 * Alphabet Inc. 20,024 15,455 Intel Corp. 333,500 12,096 Cisco Systems Inc. 346,315 10,466 International Business Machines Corp. 61,403 10,192 Oracle Corp. 215,590 8,289 QUALCOMM Inc. 98,475 6,421 NVIDIA Corp. 49,600 5,294 Texas Instruments Inc. 65,646 4,790 Broadcom Ltd. 24,581 4,345 * Adobe Systems Inc. 37,096 3,819 * salesforce.com Inc. 48,723 3,336 Applied Materials Inc. 90,580 2,923 Hewlett Packard Enterprise Co. 124,273 2,876 * Yahoo! Inc. 67,022 2,592 * Cognizant Technology Solutions Corp. Class A 39,715 2,225 Intuit Inc. 19,124 2,192 Amphenol Corp. Class A 26,942 1,810 Corning Inc. 71,577 1,737 Activision Blizzard Inc. 47,560 1,717 HP Inc. 113,473 1,684 * Autodesk Inc. 21,967 1,626 Motorola Solutions Inc. 18,528 1,536 Lam Research Corp. 14,500 1,533 * Electronic Arts Inc. 19,455 1,532 * Citrix Systems Inc. 15,528 1,387 Analog Devices Inc. 18,996 1,379 * Micron Technology Inc. 61,500 1,348 Western Digital Corp. 19,616 1,333 Xilinx Inc. 21,429 1,294 * Synopsys Inc. 19,382 1,141 Juniper Networks Inc. 40,200 1,136 Skyworks Solutions Inc. 15,100 1,127 Symantec Corp. 46,939 1,121 CDK Global Inc. 18,758 1,120 * NCR Corp. 27,601 1,119 * Cadence Design Systems Inc. 42,138 1,063 Teradyne Inc. 39,300 998 * VeriSign Inc. 11,892 905 Avnet Inc. 19,000 905 * CommScope Holding Co. Inc. 24,309 904 Computer Sciences Corp. 15,000 891 * SBA Communications Corp. Class A 8,611 889 Amdocs Ltd. 14,500 845 Dolby Laboratories Inc. Class A 18,600 840 DST Systems Inc. 6,630 710 Brocade Communications Systems Inc. 55,900 698 * IAC/InterActiveCorp 10,500 680 * Akamai Technologies Inc. 10,183 679 Sabre Corp. 27,200 679 * Twitter Inc. 38,004 619 * ServiceNow Inc. 8,282 616 Linear Technology Corp. 9,600 599 * Palo Alto Networks Inc. 4,764 596 KLA-Tencor Corp. 7,000 551 Leidos Holdings Inc. 10,350 529 Harris Corp. 5,100 523 * GoDaddy Inc. Class A 14,759 516 * Dell Technologies Inc. Class V 8,857 487 CSRA Inc. 15,000 478 NetApp Inc. 13,071 461 * Red Hat Inc. 6,592 459 * Qorvo Inc. 8,229 434 * Black Knight Financial Services Inc. Class A 11,262 426 * ON Semiconductor Corp. 32,701 417 * Match Group Inc. 24,226 414 Maxim Integrated Products Inc. 9,000 347 Microchip Technology Inc. 5,351 343 * F5 Networks Inc. 2,236 324 * ARRIS International plc 10,424 314 * Workday Inc. Class A 4,682 309 CA Inc. 8,807 280 * Arrow Electronics Inc. 3,482 248 * Teradata Corp. 9,030 245 * Gartner Inc. 2,246 227 * Splunk Inc. 4,128 211 * ANSYS Inc. 2,064 191 * VMware Inc. Class A 2,201 173 Marvell Technology Group Ltd. 11,400 158 CDW Corp. 2,900 151 * Cree Inc. 5,113 135 19 Tax-Managed Balanced Fund Market Value • Shares ($000) * Fortinet Inc. 3,338 101 * Arista Networks Inc. 982 95 * EchoStar Corp. Class A 1,746 90 * Ultimate Software Group Inc. 464 85 * Zynga Inc. Class A 30,672 79 SS&C Technologies Holdings Inc. 2,400 69 * Groupon Inc. Class A 19,439 65 * Tableau Software Inc. Class A 1,510 64 * PTC Inc. 1,365 63 * IPG Photonics Corp. 627 62 * Tyler Technologies Inc. 400 57 * Yelp Inc. Class A 1,367 52 * Atlassian Corp. plc Class A 1,239 30 * CommerceHub Inc. 1,927 29 Cognex Corp. 400 25 * CommerceHub Inc. Class A 963 14 260,219 Utilities (2.8%) AT&T Inc. 422,689 17,977 Verizon Communications Inc. 277,013 14,787 Duke Energy Corp. 56,930 4,419 NextEra Energy Inc. 34,897 4,169 Dominion Resources Inc. 48,008 3,677 Southern Co. 71,630 3,523 American Electric Power Co. Inc. 39,900 2,512 PG&E Corp. 40,335 2,451 Exelon Corp. 65,800 2,335 Sempra Energy 19,829 1,996 Consolidated Edison Inc. 22,700 1,673 Public Service Enterprise Group Inc. 37,900 1,663 WEC Energy Group Inc. 27,832 1,632 * Level 3 Communications Inc. 28,775 1,622 * T-Mobile US Inc. 27,900 1,605 American Water Works Co. Inc. 19,228 1,391 PPL Corp. 40,300 1,372 Edison International 18,117 1,304 UGI Corp. 24,078 1,109 AES Corp. 86,469 1,005 Xcel Energy Inc. 24,600 1,001 NiSource Inc. 44,300 981 FirstEnergy Corp. 29,700 920 * Sprint Corp. 109,174 919 Alliant Energy Corp. 24,226 918 Aqua America Inc. 29,478 886 OGE Energy Corp. 25,486 852 CMS Energy Corp. 20,227 842 Telephone & Data Systems Inc. 24,630 711 * United States Cellular Corp. 14,915 652 Westar Energy Inc. Class A 11,300 637 * Calpine Corp. 53,807 615 NRG Energy Inc. 40,924 502 Eversource Energy 8,000 442 Ameren Corp. 8,400 441 Entergy Corp. 5,900 433 DTE Energy Co. 4,400 433 CenterPoint Energy Inc. 17,200 424 National Fuel Gas Co. 5,771 327 MDU Resources Group Inc. 9,950 286 Avangrid Inc. 4,545 172 SCANA Corp. 2,300 169 Pinnacle West Capital Corp. 1,900 148 Atmos Energy Corp. 1,800 133 * Zayo Group Holdings Inc. 2,300 76 Great Plains Energy Inc. 2,400 66 86,208 Total Common Stocks (Cost $924,460) Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (51.6%) Alabama (0.2%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 500 550 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 380 423 1 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/17 (Prere.) 500 518 Birmingham AL Water Works Board Water Revenue 5.000% 1/1/24 1,175 1,373 20 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Black Belt Energy Gas District Alabama Gas Supply Revenue PUT 4.000% 6/1/21 1,000 1,066 Jefferson County AL Sewer Revenue 5.000% 10/1/23 500 535 Jefferson County AL Sewer Revenue 0.000% 10/1/25 (4) 500 357 Tuscaloosa AL City Board of Education School Tax Warrants Revenue 5.000% 8/1/27 500 590 Tuscaloosa AL City Board of Education School Tax Warrants Revenue 5.000% 8/1/28 850 994 University of South Alabama University Facilities Revenue 5.000% 11/1/23 (4) 565 643 7,049 Alaska (0.1%) Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 500 554 Alaska Municipal Bond Bank Authority Revenue 5.000% 9/1/21 1,650 1,861 Matanuska-Susitna Borough AK Lease Revenue (Goose Creek Correctional Center) GO 5.000% 9/1/31 1,345 1,509 3,924 Arizona (1.6%) Arizona Board of Regents Arizona State University System Revenue 5.000% 7/1/30 675 784 Arizona Board of Regents Arizona State University System Revenue 5.000% 7/1/36 1,000 1,135 Arizona Board Regents Arizona State University System COP 5.000% 7/1/22 (14) 1,500 1,528 Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/18 (Prere.) 100 107 Arizona COP 5.000% 10/1/18 (4) 500 531 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/18 (Prere.) 500 520 1 Arizona School Facilities Board COP 5.500% 9/1/18 (Prere.) 500 535 Arizona School Facilities Board COP 5.000% 9/1/19 1,000 1,087 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/21 2,240 2,552 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/23 1,955 2,296 Arizona Transportation Board Excise Tax Revenue 5.000% 7/1/24 2,000 2,382 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 (Prere.) 500 510 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 (Prere.) 500 557 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 (Prere.) 500 578 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 2,005 2,322 Chandler AZ GO 5.000% 7/1/23 1,000 1,181 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 335 360 Glendale AZ Senior Excise Tax Revenue 5.000% 7/1/18 1,100 1,159 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Banner Health Obligated Group) 5.000% 1/1/28 1,000 1,187 Maricopa County AZ School District No. 28 (Kyrene Elementary) GO 4.000% 7/1/19 900 956 Mesa AZ Excise Tax Revenue 5.000% 7/1/27 2,500 2,546 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 332 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.000% 7/1/22 2,190 2,526 21 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 525 599 2 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/22 1,200 1,392 2 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/23 2,000 2,355 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/26 2,500 2,945 2 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/35 1,900 2,203 Phoenix AZ GO 5.000% 7/1/26 1,000 1,224 Pima County AZ Sewer Revenue 5.000% 7/1/20 500 557 Pima County AZ Sewer Revenue 5.000% 7/1/24 1,000 1,188 Regional Public Transportation Authority Arizona Excise Tax Revenue (Maricopa County Public Transportation) 5.250% 7/1/24 1,000 1,205 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 801 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/28 500 569 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/29 2,000 2,272 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/36 1,540 1,790 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/24 870 993 Salt Verde AZ Financial Corp. Gas Revenue 5.250% 12/1/28 510 594 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 (ETM) 500 543 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 568 49,469 Arkansas (0.1%) Pulaski County AR Hospital Revenue (Arkansas Children’s Hospital) 5.000% 3/1/29 1,000 1,160 Rogers AR Sales & Use Tax Revenue 2.125% 11/1/29 350 347 University of Arkansas Revenue 5.000% 11/1/21 750 850 University of Arkansas Revenue 5.000% 11/1/24 750 888 University of Arkansas Revenue 5.000% 11/1/30 725 849 4,094 California (6.7%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Episcopal Senior Communities) 5.000% 7/1/22 500 557 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/21 760 854 Alameda CA Corridor Transportation Authority Revenue 5.300% 10/1/17 (Prere.) 200 206 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 740 405 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/32 (14) 1,650 895 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 551 22 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 500 556 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/31 1,000 1,136 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.500% 4/2/18 750 750 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.320% 4/1/20 1,000 1,001 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.875% 4/1/20 1,500 1,501 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.420% 4/1/21 1,000 1,000 3 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.620% 5/1/23 1,000 994 Brea CA Redevelopment Agency Successor Agency Tax Allocation Revenue (Redevelopment Project AB) 0.000% 8/1/29 (2) 1,000 593 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 507 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 165 173 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 526 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 4,500 5,002 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 639 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 6/1/18 (Prere.) 480 506 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/24 500 604 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 20 21 California Economic Recovery GO 5.000% 7/1/18 (ETM) 390 412 California Economic Recovery GO 5.000% 7/1/18 (ETM) 110 116 California Economic Recovery GO 5.000% 7/1/19 (Prere.) 500 544 California Economic Recovery GO 5.000% 7/1/19 (ETM) 500 544 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 315 345 California Economic Recovery GO 5.250% 7/1/19 (Prere.) 185 202 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 587 California GO 5.000% 3/1/17 500 504 California GO 5.000% 6/1/17 (Prere.) 500 509 California GO 5.000% 6/1/17 (Prere.) 195 198 California GO 5.000% 6/1/17 (Prere.) 185 188 California GO 5.000% 6/1/17 (Prere.) 305 310 California GO 6.000% 4/1/18 500 531 California GO 5.000% 9/1/18 1,905 2,025 California GO 5.000% 11/1/18 (14) 500 517 California GO 5.000% 8/1/19 1,500 1,636 California GO 5.000% 2/1/20 500 552 California GO 5.000% 10/1/20 2,000 2,243 California GO 5.000% 9/1/21 500 571 California GO 5.000% 12/1/22 1,635 1,905 California GO 5.000% 11/1/23 1,155 1,362 23 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 9/1/25 1,560 1,877 California GO 5.000% 12/1/25 1,000 1,163 California GO 5.000% 3/1/26 530 630 California GO 5.500% 3/1/26 500 525 California GO 4.500% 8/1/27 85 85 California GO 5.000% 2/1/28 690 787 California GO 4.500% 8/1/28 (2) 725 727 California GO 5.750% 4/1/29 500 544 California GO 5.000% 9/1/29 455 543 California GO 5.000% 9/1/29 1,535 1,827 California GO 5.000% 9/1/29 495 525 California GO 5.000% 10/1/29 3,500 3,659 California GO 5.000% 11/1/29 1,700 1,954 California GO 5.250% 3/1/30 500 551 California GO 5.000% 9/1/30 1,000 1,127 California GO 5.250% 9/1/30 500 569 California GO 5.000% 2/1/32 500 556 California GO 5.000% 10/1/32 1,875 2,159 California GO 5.000% 8/1/33 2,865 3,334 California GO 4.000% 9/1/33 2,000 2,100 California GO 4.000% 9/1/35 1,815 1,884 California GO 4.000% 9/1/35 1,000 1,038 California GO PUT 4.000% 12/1/17 2,400 2,430 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/23 1,050 1,212 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 512 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/23 1,000 1,103 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospitalat Stanford) 5.000% 8/15/20 325 363 California Health Facilities Financing Authority Revenue (Providence St. Joseph Health Obligated Group) PUT 4.000% 10/1/24 1,090 1,195 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.000% 8/15/31 965 1,073 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 562 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/30 110 115 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 607 California Municipal Finance Authority Revenue (Anaheim Electric Utility Distribution System) 5.000% 10/1/30 965 1,125 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 561 California Pollution Control Financing Authority Water Furnishing Revenue (San Diego County Water Authority Desalination Project Pipeline) 5.000% 7/1/37 1,000 1,003 California Public Works Board Lease Revenue (Davidson Library) 5.000% 3/1/23 (Prere.) 20 23 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/22 1,000 1,151 24 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 1,000 1,137 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 10/1/26 1,000 1,164 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 3/1/28 300 340 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 285 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 3/1/18 (Prere.) 200 209 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/19 (Prere.) 70 76 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 4/1/19 (Prere.) 120 130 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/21 (Prere.) 35 40 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 5/1/19 1,000 1,080 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/21 (Prere.) 25 29 California Public Works Board Lease Revenue (Various Capital Projects) 5.375% 3/1/23 1,000 1,108 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 11/1/31 1,840 1,936 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/31 1,000 1,134 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 350 391 California State University Systemwide Revenue 5.250% 5/1/19 (Prere.) 300 327 California State University Systemwide Revenue 5.750% 5/1/19 (Prere.) 500 550 California State University Systemwide Revenue 5.000% 11/1/19 1,000 1,097 California State University Systemwide Revenue 5.000% 11/1/30 1,000 1,122 California State University Systemwide Revenue 5.000% 11/1/32 1,000 1,173 California State University Systemwide Revenue 5.000% 11/1/34 2,000 2,279 California State University Systemwide Revenue PUT 3.000% 11/1/19 1,000 1,032 California Statewide Communities Development Authority Revenue (Buck Institute for Age Research) 4.000% 11/15/17 275 282 California Statewide Communities Development Authority Revenue (Loma Linda University Medical Center) 5.000% 12/1/28 400 420 Chabot-Las Positas CA Community College District GO 5.000% 8/1/31 1,000 1,124 Chaffey CA Community College District GO 5.000% 6/1/23 840 985 Chino CA Public Financing Authority Special Tax Revenue 5.000% 9/1/30 (4) 800 909 Chula Vista CA Municipal Financing Authority Special Tax Revenue 5.500% 9/1/27 970 1,118 Citrus CA Community College District GO 0.000% 8/1/34 1,000 810 Contra Costa CA Community College District GO 5.000% 8/1/31 1,000 1,146 Contra Costa CA Municipal Water District Revenue 5.000% 10/1/33 1,000 1,146 Corona-Norco CA Unified School District Special Tax Revenue (Community Facilities District No. 98-1) 5.000% 9/1/22 970 1,091 25 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Foothill/Eastern Transportation Corridor Agency California Toll Road Revenue 0.000% 1/15/29 1,390 1,132 Gavilan CA Joint Community College District GO 5.000% 8/1/28 1,000 1,184 Golden State Tobacco Securitization Corp. California Revenue 0.000% 6/1/27 (2) 2,060 1,418 Golden State Tobacco Securitization Corp. California Revenue 5.000% 6/1/33 1,500 1,680 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/26 1,500 1,697 La Quinta CA Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/30 1,000 1,138 La Verne CA (Brethren Hillcrest Homes) COP 5.000% 5/15/26 350 382 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/19 75 80 Long Beach CA Finance Authority Natural Gas Purchase Revenue 5.250% 11/15/23 330 369 Long Beach CA Unified School District GO 0.000% 8/1/24 (12) 1,290 1,044 Los Angeles CA Community College District GO 5.000% 8/1/18 (Prere.) 500 530 Los Angeles CA Community College District GO 5.000% 8/1/22 1,000 1,161 Los Angeles CA Community College District GO 4.000% 8/1/32 1,000 1,048 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 551 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 543 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/36 1,000 1,153 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 4.750% 1/1/17 (Prere.) 1,175 1,175 Los Angeles CA Unified School District GO 4.750% 7/1/17 (Prere.) 1,475 1,504 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 650 663 Los Angeles CA Unified School District GO 5.000% 7/1/17 (Prere.) 1,825 1,863 Los Angeles CA Unified School District GO 5.000% 7/1/19 1,000 1,089 Los Angeles CA Unified School District GO 5.000% 7/1/20 1,700 1,896 Los Angeles CA Unified School District GO 4.500% 7/1/22 (4) 1,535 1,562 Los Angeles CA Unified School District GO 4.500% 7/1/24 (4) 1,500 1,526 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 541 Los Angeles CA Unified School District GO 4.500% 1/1/28 (14) 745 758 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 540 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 540 Los Angeles CA Unified School District GO 3.000% 7/1/31 1,500 1,386 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 538 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 610 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/26 500 565 Los Angeles County CA Redevelopment Authority Tax Allocation Revenue (Hollywood/ North Hollywood Redevelopment Project) 5.000% 7/1/20 1,500 1,662 Marysville CA Revenue (Fremont-Rideout Health Group) 5.250% 1/1/24 600 602 3 Metropolitan Water District of Southern California Revenue PUT 1.100% 3/27/18 1,585 1,585 Milpitas CA Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 9/1/31 1,130 1,290 Newport Mesa CA Unified School District GO 0.000% 8/1/30 630 397 26 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/22 500 567 Oakland CA Unified School District GO 5.000% 8/1/25 (4) 1,500 1,806 Orange County CA Development Agency Tax Allocation Revenue (Santa Ana Heights Project) 5.000% 3/1/21 1,170 1,294 Palomar CA Community College District GO 4.750% 5/1/17 (Prere.) 1,600 1,621 Palomar Pomerado Health California GO 0.000% 8/1/22 (14) 1,000 851 Palomar Pomerado Health California GO 0.000% 8/1/26 (12) 1,040 739 Palomar Pomerado Health California GO 0.000% 8/1/32 (12) 700 377 Perris CA Public Financing Authority Tax Allocation Revenue 5.000% 10/1/21 1,085 1,221 Poway CA Unified School District GO 5.000% 8/1/24 1,750 2,084 Riverside County CA Transportation Commission Sales Tax Revenue 5.250% 6/1/29 1,000 1,164 Riverside County CA Transportation Commission Toll Revenue 0.000% 6/1/30 2,415 1,291 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/23 140 154 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/25 245 270 Sacramento CA City Financing Authority Revenue 5.000% 12/1/22 (15) 750 865 Sacramento CA City Financing Authority Tax Allocation Revenue 0.000% 12/1/30 (14) 1,815 1,021 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/18 (Prere.) 195 207 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/19 1,605 1,753 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 305 322 Sacramento CA Regional Transit District Farebox Revenue 5.000% 3/1/23 500 548 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 528 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 8/1/25 435 523 Sacramento County CA Sanitation Districts Financing Authority Revenue 5.000% 8/1/27 575 684 San Bernardino CA Community College District GO 0.000% 8/1/22 (4) 1,000 860 San Bernardino County CA Transportation Authority Revenue 5.000% 3/1/31 500 556 San Diego CA Community College District GO 5.000% 8/1/21 (Prere.) 500 570 San Diego CA Community College District GO 5.000% 8/1/29 1,000 1,170 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/19 (Prere.) 500 542 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/20 (Prere.) 500 563 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/28 1,095 1,312 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 1,500 1,780 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/31 1,000 1,175 San Diego CA Unified School District GO 0.000% 7/1/27 500 349 San Diego CA Unified School District GO 5.000% 7/1/27 1,130 1,349 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 628 San Diego CA Unified School District GO 0.000% 7/1/28 500 335 San Diego CA Unified School District GO 0.000% 7/1/29 500 318 San Diego CA Unified School District GO 0.000% 7/1/30 100 60 27 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 547 San Diego County CA Regional Transportation Commission Sales Tax Revenue 5.000% 4/1/31 560 623 San Diego County CA Water Authority Revenue 5.000% 5/1/28 1,000 1,190 San Francisco CA Bay Area Rapid Transit District GO 5.000% 8/1/30 1,520 1,803 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue 4.000% 7/1/21 350 385 San Francisco CA City & County (Earthquake Safety & Emergency Response) GO 5.000% 6/15/20 (Prere.) 500 557 San Francisco CA City & County International Airport Revenue 5.000% 5/3/21 (Prere.) 95 108 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 543 San Francisco CA City & County International Airport Revenue 5.000% 5/1/27 225 255 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 405 448 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/20 (Prere.) 500 571 San Francisco CA City & County Public Utilities Commission Water Revenue 4.000% 11/1/30 1,280 1,367 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/31 1,690 2,011 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/32 1,000 1,159 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/34 1,245 1,387 San Francisco CA City & County Unified School District GO 4.000% 6/15/32 965 1,014 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (14) 1,000 1,013 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 753 San Ramon CA Public Financing Authority Tax Allocation Revenue 0.000% 2/1/33 (2) 1,475 748 Southern California Public Power Authority Revenue (Canyon Power Project) 5.000% 7/1/22 1,105 1,251 Southern California Public Power Authority Revenue (Milford Wind Corridor Phase I Project) 5.000% 7/1/26 1,000 1,085 State Center California Community College District GO 5.000% 8/1/29 1,000 1,174 Tahoe-Truckee CA Unified School District GO 5.000% 8/1/34 1,030 1,191 Turlock CA Public Financing Authority Water Revenue 4.750% 5/1/32 2,000 2,074 Union City CA Community Redevelopment Agency Successor Agency Tax Allocation Revenue 5.000% 10/1/30 1,590 1,819 University of California Revenue 5.000% 5/15/17 (Prere.) 500 513 University of California Revenue 5.250% 5/15/19 (Prere.) 1,985 2,164 University of California Revenue 5.000% 5/15/23 1,000 1,127 University of California Revenue 5.000% 5/15/28 1,000 1,161 University of California Revenue 5.000% 5/15/28 1,000 1,184 University of California Revenue 4.000% 5/15/33 1,000 1,058 28 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of California Revenue PUT 5.000% 5/15/23 3,625 4,256 West Contra Costa CA Unified School District GO 0.000% 8/1/32 (4) 1,155 611 207,656 Colorado (0.7%) Adams & Weld County CO School District No. 27J GO 5.000% 12/1/34 1,435 1,650 Adams County CO COP 5.000% 12/1/31 650 746 Board of Governors of the Colorado State University System Enterprise Revenue 5.000% 3/1/23 300 349 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/21 500 563 Colorado Educational & Cultural Facilities Authority Revenue (Regis University) 5.000% 10/1/25 1,000 1,130 Colorado Health Facilities Authority Revenue (Adventist Health System/Sunbelt Obligated Group) PUT 5.000% 11/15/23 2,500 2,878 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 2,500 2,688 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 500 537 Colorado Health Facilities Authority Revenue (NCMC Inc.) 4.000% 5/15/30 1,500 1,585 Colorado Springs CO Utility System Revenue 5.000% 11/15/28 500 575 Denver CO City & County Airport Revenue 5.000% 11/15/20 500 557 Denver CO City & County Airport Revenue 5.000% 11/15/24 1,000 1,172 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 477 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,585 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 1,000 804 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 1,000 1,087 Garfield, Pitkin, & Eagle County CO School District GO 4.000% 12/15/34 1,000 1,059 Regional Transportation District of Colorado COP 5.000% 6/1/24 1,010 1,107 Regional Transportation District of Colorado COP 5.000% 6/1/25 1,000 1,091 University of Colorado Enterprise System Revenue 5.000% 6/1/29 500 567 22,207 Connecticut (0.4%) Connecticut GO 5.000% 4/15/21 500 556 Connecticut GO 5.000% 11/15/22 1,935 2,198 Connecticut GO 5.000% 4/15/24 500 564 Connecticut GO 5.000% 9/1/26 1,000 1,141 Connecticut GO 5.000% 4/15/28 500 562 Connecticut GO 5.000% 3/1/32 2,950 3,280 Connecticut GO 5.000% 10/15/32 705 790 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 546 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 9/1/23 1,000 1,155 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 531 University of Connecticut GO 5.000% 2/15/27 635 737 12,060 Delaware (0.1%) Delaware GO 5.000% 2/1/19 600 646 Delaware GO 5.000% 7/1/20 600 670 29 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware GO 5.000% 10/1/20 700 786 Delaware GO 5.000% 7/1/22 1,250 1,455 3,557 District of Columbia (0.2%) District of Columbia GO 5.000% 12/1/17 (Prere.) 500 518 District of Columbia Hospital Revenue (Children’s Hospital Obligated Group) 5.000% 7/15/35 1,000 1,119 District of Columbia Income Tax Revenue 5.000% 12/1/26 655 745 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 548 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 548 District of Columbia Revenue (National Public Radio, Inc.) 5.000% 4/1/27 1,000 1,165 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 553 5,196 Florida (2.2%) Brevard County FL School Board COP 5.000% 7/1/25 1,000 1,143 Broward County FL Airport System Revenue 5.000% 10/1/28 400 444 Broward County FL Airport System Revenue 5.375% 10/1/29 500 547 Broward County FL Airport System Revenue 5.500% 10/1/31 1,000 1,170 Central Florida Expressway Authority Revenue 4.000% 7/1/32 1,000 1,029 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 443 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 1,295 1,319 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/20 1,000 1,087 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 450 495 Florida Board of Education Lottery Revenue 5.000% 7/1/18 1,540 1,629 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 (Prere.) 500 514 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 220 239 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 1,585 1,722 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 1,110 1,236 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 1,000 1,139 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 1,270 1,446 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 750 854 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 546 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 1,245 1,442 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 600 704 Florida Department of Transportation GO 5.000% 7/1/19 1,790 1,949 Florida Department of Transportation GO 5.000% 7/1/19 545 593 Florida Turnpike Authority Revenue 5.000% 7/1/18 1,400 1,481 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 544 30 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Turnpike Authority Revenue 5.000% 7/1/24 1,500 1,779 Florida Turnpike Authority Revenue 5.000% 7/1/25 1,500 1,796 Florida Turnpike Authority Revenue 4.000% 7/1/34 1,000 1,034 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.000% 10/1/28 500 563 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 500 555 Jacksonville FL Special Revenue 5.000% 10/1/32 500 560 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 880 962 Lee County FL School Board COP 5.000% 8/1/32 1,795 2,050 Miami Beach FL Health Facilities Authority Revenue (Mount Sinai Medical Center) 5.000% 11/15/27 1,000 1,116 Miami Beach FL Resort Tax Revenue 5.000% 9/1/34 1,000 1,133 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 545 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 640 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/33 1,415 1,610 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/34 1,000 1,132 Miami-Dade County FL Building Better Communities GO 5.000% 7/1/36 1,160 1,320 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 5.000% 8/1/25 1,000 1,131 Miami-Dade County FL Seaport Revenue 5.750% 10/1/28 1,500 1,740 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/22 1,440 1,645 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 1,000 1,144 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 500 561 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/17 (Prere.) 500 515 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/30 1,500 1,725 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 534 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/20 (Prere.) 500 555 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/19 815 743 Osceola County FL Expressway System Revenue (Poinciana Parkway Project) 0.000% 10/1/20 1,270 1,099 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRRH Corp. Obligated Group) 5.000% 12/1/25 540 611 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,245 1,446 Palm Beach County FL School Board COP 5.000% 8/1/29 1,520 1,743 Palm Beach County FL School Board COP 5.000% 8/1/32 1,500 1,701 Port St. Lucie FL Utility Revenue 5.000% 9/1/26 795 944 Seacoast FL Utility Authority Water & Sewer Revenue 5.000% 3/1/21 1,230 1,381 St. Johns County FL Water & Sewer Revenue 0.000% 6/1/24 1,110 906 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/26 1,000 1,154 31 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/18 350 370 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/19 425 460 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 535 590 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 200 226 Tampa FL Health System Revenue (BayCare Health System) 5.000% 11/15/33 1,535 1,695 Tampa FL Hospital Revenue 5.000% 7/1/23 750 838 Tohopekaliga FL Water Authority Utility System Revenue 4.000% 10/1/21 1,245 1,364 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/21 (Prere.) 500 587 67,918 Georgia (1.2%) Athens-Clarke County GA Unified Government Water & Sewerage Revenue 4.000% 1/1/32 1,000 1,058 Atlanta GA Airport Revenue 5.000% 1/1/33 2,000 2,270 Atlanta GA Development Authority Revenue 5.000% 7/1/29 1,000 1,150 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/25 1,250 1,496 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 645 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 500 501 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/24 400 458 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 564 Georgia GO 5.750% 8/1/17 500 514 Georgia GO 5.000% 5/1/19 (Prere.) 500 541 Georgia GO 5.000% 7/1/19 2,065 2,249 Georgia GO 5.000% 1/1/20 1,685 1,859 Georgia GO 5.000% 2/1/20 1,375 1,520 Georgia GO 5.000% 2/1/21 1,155 1,307 Georgia GO 5.000% 1/1/22 2,110 2,433 Georgia GO 5.000% 7/1/22 1,220 1,421 Georgia GO 5.000% 7/1/22 500 542 Georgia GO 5.000% 12/1/22 1,235 1,449 Georgia GO 4.000% 7/1/25 1,135 1,290 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 650 661 Gwinnett County GA School District GO 5.000% 2/1/17 (ETM) 500 502 Gwinnett County GA School District GO 5.000% 2/1/28 500 596 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/18 100 105 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 395 414 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 545 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 400 437 Metropolitan Atlanta Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/31 1,335 1,575 Metropolitan Atlanta Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/32 1,590 1,867 32 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Metropolitan Atlanta Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/35 1,095 1,267 Municipal Electric Authority Georgia Revenue 5.000% 1/1/19 1,000 1,068 Municipal Electric Authority Georgia Revenue 5.000% 1/1/28 1,000 1,169 Municipal Electric Authority Georgia Revenue 5.000% 1/1/35 1,500 1,668 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 365 377 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 525 525 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 10/1/22 630 735 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 544 37,322 Guam (0.1%) Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/23 1,000 1,125 Guam Government Waterworks Authority Water & Waste Water System Revenue 5.250% 7/1/33 1,305 1,427 Guam International Airport Authority Revenue 5.000% 10/1/21 350 388 2,940 Hawaii (0.8%) Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/19 250 270 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/20 300 332 Hawaii Department of Budget & Finance Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.000% 7/1/21 400 451 Hawaii GO 5.000% 4/1/17 (Prere.) 55 56 Hawaii GO 5.000% 4/1/17 (Prere.) 445 450 Hawaii GO 5.000% 6/1/19 (Prere.) 285 309 Hawaii GO 5.000% 6/1/19 (Prere.) 215 233 Hawaii GO 5.000% 12/1/21 (Prere.) 310 356 Hawaii GO 5.000% 12/1/21 375 429 Hawaii GO 5.000% 8/1/24 1,765 2,101 Hawaii GO 5.000% 8/1/25 1,500 1,780 Hawaii GO 5.000% 10/1/25 1,445 1,740 Hawaii GO 5.000% 10/1/28 1,210 1,455 Hawaii GO 5.000% 12/1/29 190 213 Hawaii GO 4.000% 4/1/30 1,500 1,618 Hawaii GO 4.000% 10/1/30 1,250 1,353 Hawaii GO 4.000% 4/1/31 1,000 1,074 Hawaii Highway Revenue 4.000% 1/1/23 1,000 1,107 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 620 Honolulu HI City & County GO 5.000% 7/1/17 (Prere.) 500 510 Honolulu HI City & County GO 5.000% 10/1/20 2,050 2,292 Honolulu HI City & County GO 5.250% 8/1/21 (Prere.) 500 576 Honolulu HI City & County GO 5.250% 8/1/21 (Prere.) 1,245 1,434 Honolulu HI City & County GO 5.000% 10/1/28 1,000 1,186 Honolulu HI City & County GO 5.000% 12/1/30 310 344 33 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Honolulu HI City & County Wastewater System Revenue 5.000% 7/1/30 2,000 2,329 University of Hawaii Revenue 5.000% 10/1/27 500 541 25,159 Idaho (0.0%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/18 (Prere.) 105 114 Illinois (2.8%) Chicago IL Board of Education GO 5.250% 12/1/17 (14) 775 791 Chicago IL Board of Education GO 5.000% 12/1/18 (2) 295 296 Chicago IL Board of Education GO 5.000% 12/1/19 (14) 210 219 Chicago IL Board of Education GO 5.250% 12/1/21 (14) 500 536 Chicago IL Board of Education GO 5.000% 12/1/22 1,500 1,321 Chicago IL Board of Education GO 5.000% 12/1/24 (4) 100 102 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 521 Chicago IL Board of Education GO 5.250% 12/1/26 (12) 500 521 Chicago IL Board of Education GO 7.000% 12/1/26 500 481 Chicago IL Board of Education GO 4.750% 12/1/29 (4) 105 106 Chicago IL Board of Education GO 4.750% 12/1/31 (4) 50 51 Chicago IL Board of Education GO 5.250% 12/1/35 1,000 785 Chicago IL GO 5.500% 1/1/17 (ETM) 190 190 Chicago IL GO 5.500% 1/1/17 (4) 310 310 Chicago IL GO 5.000% 1/1/19 (2) 500 501 Chicago IL GO 5.000% 1/1/25 1,000 983 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 550 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/17 200 200 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/18 200 204 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/19 250 259 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/20 300 313 Chicago IL Motor Fuel Tax Revenue 5.000% 1/1/22 300 316 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 370 370 Chicago IL O’Hare International Airport Revenue 4.750% 1/1/18 (Prere.) 50 52 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (Prere.) 500 519 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (Prere.) 2,525 2,623 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/24 200 227 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 1,000 1,153 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/26 1,000 1,146 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 1,000 1,123 2 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/29 1,500 1,739 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 1,000 1,113 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/32 1,000 1,114 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/32 500 543 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/33 1,000 1,105 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/34 1,500 1,660 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/35 1,855 2,040 Chicago IL Park District GO 5.000% 1/1/19 1,115 1,180 Chicago IL Park District GO 5.000% 1/1/19 750 794 Chicago IL Park District GO 5.000% 1/1/32 1,225 1,341 Chicago IL Wastewater Transmission Revenue 5.000% 1/1/29 1,350 1,470 Chicago IL Waterworks Revenue 5.000% 11/1/30 1,000 1,104 Chicago IL Waterworks Revenue 5.000% 11/1/36 (2) 1,000 1,002 Cook County IL GO 5.000% 11/15/21 500 533 Cook County IL GO 5.000% 11/15/28 500 531 34 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cook County IL GO 5.250% 11/15/28 500 543 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/26 1,500 1,734 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 8/1/33 2,550 2,846 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/32 500 555 Illinois Finance Authority Revenue (Centegra Health System) 5.000% 9/1/29 1,300 1,407 Illinois Finance Authority Revenue (DePaul University) 5.000% 10/1/33 1,000 1,130 Illinois Finance Authority Revenue (DePaul University) 5.000% 10/1/34 1,000 1,121 Illinois Finance Authority Revenue (Mercy Health System) 4.000% 12/1/28 1,000 1,038 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 95 105 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 7/1/35 1,000 1,102 Illinois Finance Authority Revenue (Presence Health Network Obligated Group) 5.000% 2/15/28 1,250 1,335 Illinois Finance Authority Revenue (Rehabilitation Institute of Chicago) 5.500% 7/1/28 2,000 2,263 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/15/33 1,000 1,092 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 549 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 500 556 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/35 1,000 1,124 Illinois GO 5.000% 1/1/17 330 330 Illinois GO 5.000% 1/1/18 500 512 Illinois GO 5.000% 11/1/19 1,000 1,039 Illinois GO 5.000% 1/1/20 (4) 200 212 Illinois GO 5.000% 8/1/20 305 318 Illinois GO 5.000% 1/1/21 (4) 710 746 Illinois GO 5.000% 8/1/21 500 521 Illinois GO 5.000% 11/1/22 1,000 1,040 Illinois GO 5.000% 11/1/23 1,000 1,036 Illinois GO 5.500% 7/1/24 1,000 1,057 Illinois GO 5.000% 8/1/24 1,500 1,537 Illinois GO 5.000% 1/1/25 1,570 1,616 Illinois GO 5.250% 2/1/30 1,900 1,929 Illinois GO 5.000% 11/1/30 1,000 1,001 Illinois GO 5.250% 7/1/31 1,000 1,014 Illinois GO 5.000% 9/1/31 3,000 3,005 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 613 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 510 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 539 Illinois Toll Highway Authority Revenue 5.000% 1/1/30 1,000 1,123 Illinois Toll Highway Authority Revenue 5.000% 1/1/32 500 558 Kane McHenry Cook & DeKalb County IL Unit School District GO 5.000% 1/1/18 1,000 1,036 35 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (14) 1,120 1,041 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/21 (14) 1,100 935 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 336 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 780 497 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 2,000 1,107 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/31 (14) 290 146 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/33 (14) 1,100 508 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 0.000% 6/15/31 (14) 1,500 772 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 0.000% 6/15/32 (14) 1,100 539 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.250% 6/1/20 1,215 1,344 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 1,060 1,192 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 456 Romeoville IL Revenue (Lewis University Project) 5.000% 10/1/28 1,000 1,103 Will County IL Community High School District No. 210 (Lincoln-Way) GO 0.000% 1/1/29 1,000 511 Will County IL Community High School District No. 210 (Lincoln-Way) GO 5.000% 1/1/30 1,000 959 85,276 Indiana (0.5%) Carmel IN Local Public Improvement Bond Bank Revenue 5.000% 7/15/31 1,000 1,164 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/19 1,275 1,399 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/22 1,100 1,276 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 12/1/33 1,390 1,575 Indiana Finance Authority Revenue (Community Foundation of Northwest Indiana Obligated Group) 5.000% 3/1/25 690 764 Indiana Finance Authority Revenue (Marquette Project) 5.000% 3/1/24 1,645 1,820 Indiana Finance Authority Revenue (Marquette Project) 5.000% 3/1/25 650 723 Indiana Finance Authority Revenue (Stadium Project) 5.250% 2/1/30 1,000 1,169 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 522 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/32 500 561 36 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/32 500 559 Indiana Municipal Power Agency Revenue 5.000% 1/1/34 1,415 1,599 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 543 Indiana University Student Fee Revenue 5.000% 8/1/18 (Prere.) 100 106 Indiana University Student Fee Revenue 5.000% 6/1/19 445 483 Purdue University Indiana University Student Facilities System Revenue 5.000% 7/1/21 845 964 Richmond IN Hospital Authority Revenue (Reid Hospital & Health Care Services Inc.) 5.000% 1/1/24 700 802 16,029 Iowa (0.1%) Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.000% 12/1/19 375 375 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.500% 12/1/22 1,750 1,749 4 Iowa Finance Authority Midwestern Disaster Area Revenue (Iowa Fertilizer Co. Project) 5.875% 12/1/27 320 324 Iowa Special Obligation Revenue 5.000% 6/1/25 1,000 1,193 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/19 (Prere.) 220 239 3,880 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/18 (Prere.) 500 531 Kansas Department of Transportation Highway Revenue 5.000% 9/1/20 1,000 1,121 Kansas Department of Transportation Highway Revenue 5.000% 9/1/25 500 596 Kansas Department of Transportation Highway Revenue 5.000% 9/1/26 700 833 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 (Prere.) 100 103 Kansas Development Finance Authority Revenue 5.000% 5/1/20 1,395 1,541 Kansas Development Finance Authority Revenue 5.000% 5/1/25 1,335 1,548 Kansas Development Finance Authority Revenue 5.000% 5/1/27 1,585 1,821 Kansas Development Finance Authority Revenue 5.000% 4/1/32 1,325 1,477 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 539 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/21 (Prere.) 500 572 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/23 500 571 11,253 Kentucky (0.3%) Kentucky Economic Development Finance Authority Health System Revenue (Norton Healthcare Inc. & Affiliates) 0.000% 10/1/25 (14) 1,140 837 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.625% 8/15/27 1,200 1,264 Kentucky Municipal Power Agency Power System Revenue 5.000% 9/1/29 (14) 1,000 1,121 37 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Property & Building Commission Revenue 5.000% 11/1/18 (Prere.) 500 534 Kentucky Property & Building Commission Revenue 5.375% 11/1/18 (Prere.) 440 472 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 60 64 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/21 1,325 1,127 Kentucky Public Transportation Infrastructure Authority Toll Revenue (Downtown Crossing Project) BAN 0.000% 7/1/22 810 657 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 4.000% 7/1/17 500 508 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,255 2,377 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/19 (Prere.) 305 331 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/28 1,000 1,148 10,440 Louisiana (0.3%) Bossier City LA Utilities Revenue 5.000% 10/1/22 500 576 Bossier City LA Utilities Revenue 5.000% 10/1/23 500 584 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 423 3 Louisiana Gasoline & Fuel Tax Revenue PUT 0.982% 5/1/18 1,000 993 Louisiana State University Revenue 5.000% 7/1/23 400 457 New Orleans LA GO 5.125% 12/1/17 (Prere.) 1,645 1,707 New Orleans LA GO 5.000% 12/1/31 500 560 New Orleans LA Sewage Service Revenue 5.000% 6/1/24 900 1,028 New Orleans LA Sewage Service Revenue 5.000% 6/1/27 500 567 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 1,300 1,361 8,256 Maine (0.2%) Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) VRDO 0.710% 1/5/17 LOC 4,100 4,100 Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 542 4,642 Maryland (2.2%) Anne Arundel County MD GO 5.000% 10/1/19 1,455 1,594 Anne Arundel County MD GO 5.000% 10/1/20 1,455 1,634 Anne Arundel County MD GO 5.000% 10/1/27 1,455 1,751 Baltimore County MD GO 5.000% 2/1/21 1,500 1,696 Baltimore County MD GO 5.000% 8/1/21 1,435 1,638 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/28 650 746 Baltimore MD Project Revenue 5.000% 7/1/24 2,000 2,371 Howard County MD GO 5.000% 2/15/22 750 845 38 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Howard County MD GO 5.000% 8/15/24 200 227 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 522 Maryland Department of Transportation Revenue 5.000% 2/15/19 1,955 2,107 Maryland Department of Transportation Revenue 5.000% 11/1/19 3,055 3,357 Maryland Department of Transportation Revenue 5.000% 2/15/20 1,090 1,205 Maryland Department of Transportation Revenue 5.000% 11/1/22 2,515 2,943 Maryland Department of Transportation Revenue 5.000% 11/1/23 1,900 2,257 Maryland Department of Transportation Revenue 4.000% 12/15/29 1,365 1,485 Maryland GO 5.000% 3/15/17 500 504 Maryland GO 5.000% 7/15/17 610 624 Maryland GO 5.000% 8/1/17 500 512 Maryland GO 5.250% 8/15/17 500 514 Maryland GO 5.250% 3/1/18 200 210 Maryland GO 5.000% 3/1/19 1,200 1,295 Maryland GO 5.000% 3/15/19 (Prere.) 500 539 Maryland GO 5.250% 8/1/20 1,000 1,128 Maryland GO 5.000% 6/1/21 2,415 2,751 Maryland GO 4.000% 8/1/21 1,000 1,098 Maryland GO 5.000% 8/1/21 870 967 Maryland GO 5.000% 8/1/22 1,500 1,749 Maryland GO 5.000% 8/1/22 1,500 1,749 Maryland GO 4.000% 8/1/23 2,390 2,683 Maryland GO 5.000% 8/1/23 1,500 1,779 Maryland GO 4.000% 8/1/26 1,970 2,187 Maryland GO 4.000% 6/1/29 2,000 2,191 Maryland GO 4.000% 6/1/30 2,000 2,174 Maryland Health & Higher Educational Facilities Authority Revenue (Adventist Healthcare Obligated Group) 5.500% 1/1/31 1,850 2,072 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/27 500 562 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/24 500 569 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/20 500 539 Maryland Health & Higher Educational Facilities Authority Revenue (Meritus Medical Center, Inc.) 5.000% 7/1/33 1,215 1,302 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 542 Maryland Transportation Authority GAN 5.250% 3/1/18 700 734 Maryland Transportation Authority GAN 5.250% 3/1/20 500 539 Maryland Water Quality Financing Administration Bay Restoration Revolving Loan Fund Revenue 5.000% 3/1/24 1,620 1,927 Montgomery County MD GO 5.000% 7/1/17 500 510 Montgomery County MD GO 5.000% 11/1/17 500 517 Montgomery County MD GO 5.000% 11/1/22 1,500 1,756 Montgomery County MD GO 5.000% 11/1/23 2,800 3,327 Montgomery County MD GO 4.000% 12/1/30 1,555 1,670 Prince Georges County MD GO 5.000% 9/15/23 500 566 68,164 39 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts (1.9%) Boston MA GO 5.000% 4/1/20 780 866 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 528 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 2,500 2,642 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 561 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 500 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 624 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/31 915 1,120 Massachusetts College Building Authority Revenue 4.000% 5/1/17 650 657 Massachusetts College Building Authority Revenue 5.250% 5/1/19 (Prere.) 445 484 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 546 4 Massachusetts Development Finance Agency Revenue (Boston University) TOB VRDO 0.840% 1/5/17 LOC 5,200 5,200 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 450 485 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 1/1/20 355 392 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 7/15/28 1,000 1,219 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/25 750 828 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/26 500 550 Massachusetts Development Finance Agency Revenue (Lahey Clinic Obligated Group) 5.000% 8/15/27 600 659 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.000% 7/15/17 300 306 Massachusetts Development Finance Agency Revenue (Milford Regional Medical Center) 5.000% 7/15/18 200 210 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.000% 7/1/25 1,275 1,441 Massachusetts Development Finance Agency Revenue (UMass Memorial Medical Center) 5.125% 7/1/26 720 791 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 300 325 Massachusetts GO 5.250% 8/1/17 (Prere.) 800 820 Massachusetts GO 5.500% 10/1/18 500 537 Massachusetts GO 5.000% 3/1/19 (Prere.) 500 539 Massachusetts GO 5.000% 7/1/19 (Prere.) 500 543 Massachusetts GO 5.000% 8/1/20 500 558 Massachusetts GO 5.250% 8/1/20 300 337 Massachusetts GO 5.500% 10/1/20 500 569 Massachusetts GO 5.500% 10/1/20 (14) 500 569 Massachusetts GO 5.000% 4/1/21 (Prere.) 500 566 Massachusetts GO 5.000% 8/1/22 1,000 1,157 Massachusetts GO 5.250% 8/1/23 500 596 40 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts GO 5.000% 12/1/23 1,520 1,797 Massachusetts GO 5.000% 12/1/24 2,000 2,398 Massachusetts GO 1.144% 11/1/25 1,380 1,313 Massachusetts GO 5.000% 7/1/26 1,375 1,675 Massachusetts GO 4.000% 11/1/30 1,980 2,102 3 Massachusetts GO PUT 1.020% 8/1/17 1,000 1,000 4 Massachusetts GO TOB VRDO 0.770% 1/3/17 LOC 2,000 2,000 4 Massachusetts GO TOB VRDO 0.770% 1/4/17 LOC 1,500 1,500 Massachusetts GO VRDO 0.690% 1/3/17 1,900 1,900 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/19 (Prere.) 500 551 Massachusetts Port Authority Revenue 5.000% 7/1/17 415 424 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 110 119 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 (ETM) 390 422 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 10/15/20 225 252 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/21 900 1,022 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 495 573 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/31 1,500 1,754 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.000% 8/15/32 600 635 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/34 1,000 1,154 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/35 2,000 2,297 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (14) 500 607 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/18 1,400 1,476 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 212 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/19 240 262 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/20 200 225 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 576 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 625 783 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 995 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 1,000 1,160 58,909 Michigan (1.6%) Battle Creek MI School District GO 5.000% 5/1/25 500 579 Birmingham MI City School District GO 5.000% 5/1/22 740 852 Chippewa Valley MI Schools GO 5.000% 5/1/33 1,000 1,130 Dearborn MI School District GO 5.000% 5/1/34 1,200 1,337 Detroit MI City School District GO 5.250% 5/1/28 (4) 500 584 41 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Detroit MI Sewage Disposal System Revenue 7.000% 7/1/27 (4) 1,000 1,119 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.000% 7/1/22 370 415 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.000% 7/1/23 1,025 1,142 Detroit MI Water & Sewerage Department Sewage Disposal System Revenue 5.000% 7/1/32 1,000 1,079 Great Lakes MI Water Authority Sewer Disposal System Revenue 5.000% 7/1/31 1,645 1,835 Great Lakes MI Water Authority Sewer Disposal System Revenue 5.000% 7/1/36 1,000 1,088 Great Lakes MI Water Authority Water Supply System Revenue 5.000% 7/1/28 1,000 1,140 Great Lakes MI Water Authority Water Supply System Revenue 4.000% 7/1/33 (4) 1,000 1,008 Lincoln MI Consolidated School District GO 5.000% 5/1/24 (4) 1,000 1,150 Marysville MI Public Schools District GO 5.000% 5/1/28 1,605 1,872 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 545 Michigan Building Authority Revenue 5.000% 4/15/24 1,500 1,752 Michigan Finance Authority Hospital Revenue Bonds (Trinity Health Credit Group) 5.000% 12/1/35 920 1,036 Michigan Finance Authority Revenue 5.000% 4/1/18 1,000 1,042 Michigan Finance Authority Revenue 5.000% 10/1/22 500 557 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/22 (4) 1,000 1,128 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/23 (4) 1,000 1,142 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/28 750 834 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/29 1,500 1,672 Michigan Finance Authority Revenue (Detroit Water & Sewer) 5.000% 7/1/33 1,000 1,097 Michigan Finance Authority Revenue (Henry Ford Health System Obligated Group) 5.000% 11/15/26 1,000 1,148 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/27 500 558 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 2,100 2,443 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/27 1,000 1,150 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/31 500 568 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 500 520 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 1,145 1,246 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/22 2,000 2,077 Michigan GAN 5.000% 3/15/27 1,000 1,188 Michigan GO 5.000% 5/1/18 500 526 Michigan GO 5.500% 5/1/19 (Prere.) 595 651 Michigan State University Revenue 5.000% 8/15/20 1,040 1,161 Michigan Trunk Line Revenue 5.000% 11/1/21 500 545 Oakland University MI Revenue 5.000% 3/1/30 1,155 1,323 42 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Portage MI Public Schools GO 5.000% 11/1/34 1,250 1,413 Rochester MI Community School District GO 5.000% 5/1/18 1,800 1,886 Royal Oak MI Hospital Finance Authority Hospital Revenue (William Beaumont Hospital) 5.000% 9/1/25 1,400 1,593 3 University of Michigan Revenue PUT 1.150% 4/2/18 1,000 996 Wayne County MI Airport Authority Revenue 5.000% 12/1/30 1,300 1,456 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 4.500% 12/1/25 (14) 1,000 1,027 50,610 Minnesota (0.9%) Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/25 250 296 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/26 200 239 Minneapolis & St. Paul MN Metropolitan Airports Commission Revenue 5.000% 1/1/28 1,850 2,217 Minneapolis & St. Paul MN Metropolitan Council Wastewater GO 5.000% 3/1/21 1,435 1,626 Minneapolis & St. Paul MN Metropolitan Council Wastewater GO 5.000% 3/1/25 1,605 1,945 Minneapolis MN Special School District No. 1 COP 5.000% 2/1/26 1,855 2,135 Minnesota 911 Revenue 5.000% 6/1/18 1,430 1,509 Minnesota GO 5.000% 10/1/17 (ETM) 10 10 Minnesota GO 5.000% 10/1/17 490 505 Minnesota GO 5.000% 8/1/19 (Prere.) 500 545 Minnesota GO 5.000% 8/1/19 500 545 Minnesota GO 5.000% 11/1/20 335 366 Minnesota GO 5.000% 8/1/21 1,295 1,478 Minnesota GO 5.000% 8/1/22 1,305 1,519 Minnesota GO 5.000% 8/1/23 1,070 1,267 Minnesota GO 5.000% 8/1/25 1,000 1,217 Minnesota GO 5.000% 8/1/25 1,500 1,825 Minnesota GO 5.000% 8/1/27 1,005 1,211 Rochester MN Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/31 1,000 1,226 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/19 (Prere.) 500 539 University of Minnesota Revenue 5.000% 12/1/18 1,000 1,071 University of Minnesota Revenue 5.000% 4/1/19 2,775 2,999 University of Minnesota Revenue 5.000% 8/1/19 500 545 University of Minnesota Revenue 5.250% 12/1/29 500 564 27,399 Mississippi (0.2%) DeSoto County MS School District GO 5.000% 5/1/19 370 399 Mississippi GO 5.500% 12/1/18 750 811 Mississippi GO 5.000% 10/1/19 2,000 2,192 Mississippi GO 5.000% 11/1/29 1,000 1,176 Mississippi State University Educational Building Corp. Revenue 5.000% 8/1/32 1,000 1,132 5,710 Missouri (0.4%) Missouri Board of Public Buildings Special Obligation Revenue 4.000% 4/1/20 1,000 1,075 43 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/30 500 535 Missouri Health & Educational Facilities Authority Educational Facilities Revenue (St. Louis College of Pharmacy Project) 5.000% 5/1/34 880 926 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/25 1,000 1,162 Missouri Health & Educational Facilities Authority Revenue (Children’s Mercy Hospital) 5.000% 5/15/36 1,000 1,092 Missouri Health & Educational Facilities Authority Revenue (Mercy Health) 5.000% 11/15/34 1,500 1,662 Missouri Health & Educational Facilities Authority Revenue (Mercy Health) VRDO 1.105% 1/9/17 (2) 500 454 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 507 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/17 (Prere.) 350 355 Missouri Highways & Transportation Commission Road Revenue 5.000% 2/1/23 600 706 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 539 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.000% 12/1/34 1,400 1,567 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 12/1/34 1,000 1,114 St. Louis MO Parking Revenue 5.000% 12/15/23 (4) 690 794 St. Louis MO Sewer & Wastewater Revenue 5.000% 5/1/36 1,000 1,151 13,639 Montana (0.0%) Montana Facility Finance Authority Hospital Revenue (Benefis Health System) 5.000% 2/15/32 825 919 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/18 160 170 Central Plains Energy Project Nebraska Gas Supply Revenue PUT 5.000% 12/1/19 2,000 2,184 Lincoln County NE Hospital Authority No. 1 Hospital Revenue (Great Plains Regional Medical Center Project) 5.000% 11/1/23 750 830 Lincoln NE Electric System Revenue 5.000% 9/1/22 (Prere.) 135 157 Lincoln NE Electric System Revenue 5.000% 9/1/25 265 303 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 345 383 Nebraska Public Power District Revenue 5.000% 1/1/30 1,000 1,101 Nebraska Public Power District Revenue 5.000% 1/1/32 1,500 1,649 Omaha NE Public Power District Electric Revenue 5.000% 2/1/25 1,270 1,521 Scotts Bluff County NE Hospital Authority Revenue (Regional West Medical Center) 5.000% 2/1/24 1,685 1,827 10,125 44 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nevada (0.8%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 1,500 1,590 Clark County NV GO 5.000% 12/1/29 500 544 Clark County NV GO 5.000% 7/1/33 1,000 1,119 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/19 (Prere.) 500 543 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 490 Clark County NV School District GO 5.000% 12/15/17 (Prere.) 1,175 1,220 Clark County NV School District GO 5.000% 6/15/18 1,690 1,750 Las Vegas NV GO 5.000% 6/1/18 1,225 1,289 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 2,000 2,271 Las Vegas Valley Water District Nevada GO 5.000% 6/1/24 1,000 1,181 Las Vegas Valley Water District Nevada GO 5.000% 2/1/35 1,000 1,033 Las Vegas Valley Water District Nevada GO 5.000% 6/1/35 1,870 2,145 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/17 (Prere.) 500 518 Nevada GO 5.000% 4/1/22 1,710 1,963 Nevada GO 5.000% 11/1/23 1,465 1,722 Nevada GO 5.000% 11/1/25 1,015 1,210 Reno NV Health Facility Revenue (Dignity Health Obligated Group) 5.250% 7/1/31 (Prere.) 1,100 1,124 Truckee Meadows NV Water Authority Water Revenue 5.000% 7/1/34 1,500 1,721 23,433 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 500 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire Medical Center) 5.000% 10/1/17 (Prere.) 1,435 1,477 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire Medical Center) 5.000% 10/1/32 430 440 New Hampshire Municipal Bond Bank Revenue 4.000% 8/15/33 1,000 1,053 3,470 New Jersey (1.6%) Bergen County NJ GO 5.000% 10/15/21 1,470 1,688 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 436 Jersey City NJ GO 5.000% 3/1/21 480 527 Morris County NJ Improvement Authority School District Revenue (Morris Hills Regional District Project) 5.000% 10/1/23 495 573 New Jersey COP 5.250% 6/15/30 465 475 New Jersey Economic Development Authority Revenue 5.000% 6/15/21 1,000 1,059 New Jersey Economic Development Authority Revenue 5.000% 6/15/23 1,000 1,057 New Jersey Economic Development Authority Revenue 5.500% 6/15/29 2,000 2,150 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/19 700 737 45 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/26 1,500 1,594 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 562 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 300 318 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 2,095 2,135 New Jersey Economic Development Authority Revenue (New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 505 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/18 500 517 New Jersey Economic Development Authority Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 523 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.500% 6/1/19 (Prere.) 195 218 New Jersey GO 5.250% 7/15/18 (2) 500 528 New Jersey GO 5.000% 8/15/19 750 809 New Jersey Health Care Facilities Financing Authority Lease Revenue (Greystone Park Psychiatric Hospital Project) 5.000% 9/15/24 500 524 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/18 (ETM) 250 264 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/22 1,000 1,136 New Jersey Health Care Facilities Financing Authority Revenue (Barnabas Health) 5.000% 7/1/25 900 1,003 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 (4) 385 399 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 (ETM) 315 338 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 185 197 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 640 718 New Jersey Health Care Facilities Financing Authority Revenue (St. Joseph’s Healthcare System) 5.000% 7/1/27 1,000 1,117 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 255 267 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/24 1,750 1,817 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/25 1,300 1,409 New Jersey Transportation Trust Fund Authority Federal Highway Reimbursement Revenue 5.000% 6/15/29 1,500 1,542 New Jersey Transportation Trust Fund Authority Transportation Program Revenue 5.250% 6/15/33 1,500 1,539 46 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 150 155 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/18 (4) 1,135 1,210 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/19 650 684 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 500 529 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (14) 2,500 2,746 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 (14) 245 269 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 150 167 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 1,315 1,426 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/23 605 657 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 1,000 1,055 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 1,311 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 524 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/32 700 709 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/32 1,000 1,029 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 532 New Jersey Turnpike Authority Revenue 5.000% 1/1/31 1,000 1,105 New Jersey Turnpike Authority Revenue 5.000% 1/1/32 1,000 1,109 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/25 500 547 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 1,500 1,523 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 850 862 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 7,100 1,854 Tobacco Settlement Financing Corp. New Jersey Revenue 0.000% 6/1/41 1,000 257 West Deptford Township NJ GO 5.000% 7/1/27 (4) 635 647 49,588 New Mexico (0.2%) Albuquerque NM GO 5.000% 7/1/20 2,000 2,230 2 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/22 250 288 2 Albuquerque NM Municipal School District No. 12 GO 5.000% 8/1/23 250 292 Farmington NM Pollution Control Revenue (Arizona Public Service Co. Four Corners Project) 4.700% 9/1/24 1,750 1,876 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 547 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 552 47 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/28 1,350 1,556 7,341 New York (7.9%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 526 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 (ETM) 200 217 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 300 325 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 556 Long Island NY Power Authority Electric System Revenue 4.000% 9/1/18 835 871 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 (ETM) 125 136 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 (ETM) 75 81 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 575 608 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/24 45 51 3 Long Island NY Power Authority Electric System Revenue PUT 1.082% 11/1/18 1,000 1,000 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/23 780 783 Nassau County NY GO 5.000% 4/1/23 1,000 1,149 New York City NY GO 5.000% 2/1/17 500 502 New York City NY GO 5.000% 2/1/17 (Prere.) 335 336 New York City NY GO 5.250% 8/1/17 700 718 New York City NY GO 5.000% 2/1/18 165 166 New York City NY GO 5.250% 8/15/18 (Prere.) 40 43 New York City NY GO 5.500% 11/15/18 (Prere.) 300 324 New York City NY GO 5.625% 4/1/19 (Prere.) 450 492 New York City NY GO 5.000% 8/1/19 500 511 New York City NY GO 5.000% 8/1/19 1,500 1,631 New York City NY GO 5.000% 8/1/19 1,065 1,158 New York City NY GO 5.000% 8/1/20 2,100 2,333 New York City NY GO 5.000% 8/1/20 2,935 3,261 New York City NY GO 5.250% 9/1/20 1,000 1,064 New York City NY GO 5.000% 8/1/21 1,535 1,739 New York City NY GO 5.000% 8/1/21 515 584 New York City NY GO 5.000% 8/1/21 2,000 2,266 New York City NY GO 5.000% 8/1/22 500 575 New York City NY GO 5.000% 10/1/22 500 569 New York City NY GO 5.000% 8/1/23 380 434 New York City NY GO 5.000% 8/1/23 1,505 1,757 New York City NY GO 5.250% 8/15/24 460 488 New York City NY GO 5.000% 8/1/25 1,010 1,207 48 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/25 750 844 New York City NY GO 5.000% 8/1/26 500 567 New York City NY GO 5.000% 8/1/26 1,000 1,152 New York City NY GO 5.000% 8/15/26 475 502 New York City NY GO 5.000% 5/15/28 480 517 New York City NY GO 5.000% 8/1/28 400 441 New York City NY GO 5.000% 8/1/28 1,500 1,783 New York City NY GO 5.625% 4/1/29 390 425 New York City NY GO 5.000% 5/15/29 500 538 New York City NY GO 5.000% 8/1/30 1,000 1,151 New York City NY GO 5.000% 3/1/31 1,340 1,527 New York City NY GO 5.000% 8/1/31 365 407 New York City NY GO 5.000% 12/1/32 1,755 2,051 New York City NY GO 5.000% 12/1/33 1,500 1,743 New York City NY GO 4.000% 8/1/35 1,000 1,036 New York City NY GO 5.000% 12/1/35 1,000 1,151 New York City NY GO VRDO 0.710% 1/3/17 LOC 4,000 4,000 New York City NY GO VRDO 0.710% 1/3/17 800 800 New York City NY GO VRDO 0.750% 1/3/17 LOC 3,100 3,100 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/24 1,500 1,634 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 539 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.250% 7/1/29 1,000 1,149 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.950% 2/1/26 1,000 992 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 735 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 542 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 1,200 1,431 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 265 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 553 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 560 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.710% 1/3/17 7,800 7,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.710% 1/3/17 5,800 5,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.740% 1/3/17 2,350 2,350 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/24 500 576 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 536 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 536 49 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/28 1,730 2,039 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,142 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/29 2,000 2,344 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/30 1,000 1,169 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 250 283 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 330 335 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 335 340 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 330 335 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 660 669 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/18 (ETM) 200 208 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 170 172 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/19 1,100 1,183 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 165 167 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 170 172 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 400 450 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 340 344 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/28 1,325 1,571 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 850 980 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/30 500 572 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 561 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 5/1/30 1,500 1,610 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 554 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 300 342 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 500 576 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/32 1,250 1,443 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 1,500 1,748 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 500 576 50 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 1,665 1,930 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/34 1,450 1,658 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/34 1,500 1,726 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/35 1,725 1,974 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.710% 1/3/17 3,800 3,800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.710% 1/3/17 8,700 8,700 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.000% 12/1/26 1,000 1,182 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 4/1/26 1,000 1,124 New York Liberty Development Corp. Revenue 5.000% 11/15/31 1,000 1,117 New York Liberty Development Corp. Revenue (7 World Trade Center Project) 5.000% 9/15/31 1,000 1,131 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 500 598 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 (Prere.) 500 518 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 (Prere.) 110 114 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 1,500 1,638 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/20 1,500 1,672 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 210 238 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,000 1,134 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/21 (14) 300 344 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 1,675 1,964 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 500 524 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 559 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 500 558 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/32 500 560 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/33 1,500 1,671 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/19 (Prere.) 600 664 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.250% 11/15/29 1,665 2,027 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/32 1,455 1,713 51 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/35 2,000 2,321 New York Metropolitan Transportation Authority Revenue (Hudson Yards Development) 5.000% 11/15/51 2,000 2,148 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 560 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 255 269 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 1,165 1,300 3 New York Metropolitan Transportation Authority Revenue PUT 1.080% 11/15/17 1,500 1,499 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 602 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 617 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 555 New York State Dormitory Authority Revenue 5.000% 10/1/20 75 82 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 443 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/18 (Prere.) 250 264 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/28 1,000 1,139 New York State Dormitory Authority Revenue (Icahn School of Medicine at Mount Sinai) 5.000% 7/1/32 1,000 1,117 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 551 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 (Prere.) 500 510 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 553 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/28 1,500 1,790 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 556 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 500 503 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 (Prere.) 500 523 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 200 216 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/20 1,815 2,041 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/22 (Prere.) 170 196 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/22 (Prere.) 160 184 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/23 830 949 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/24 840 957 52 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 1,000 1,206 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 500 576 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 2,000 2,318 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/32 500 568 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/33 300 339 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,264 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 558 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 442 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 542 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/20 (Prere.) 500 561 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/21 1,135 1,286 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/24 1,320 1,570 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/25 1,270 1,524 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/33 1,720 2,020 New York State Dormitory Authority Sales Tax Revenue 5.000% 3/15/35 1,420 1,636 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 509 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 403 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/25 500 575 New York State GO 4.500% 2/1/17 500 502 New York State GO 4.500% 2/1/18 500 519 New York State GO 4.500% 2/1/19 500 533 New York State GO 5.000% 2/15/30 315 351 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 552 New York State Thruway Authority Revenue 5.000% 5/1/19 1,135 1,224 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 518 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 508 New York State Thruway Authority Revenue 5.000% 1/1/30 500 562 New York State Thruway Authority Revenue 5.000% 1/1/32 (14) 600 618 New York State Thruway Authority Revenue 5.000% 1/1/35 1,000 1,123 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (Prere.) 500 505 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 10/1/18 (Prere.) 500 532 53 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 540 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 553 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/25 500 569 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 536 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/17 (Prere.) 1,035 1,075 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 1,000 1,047 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 600 644 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 624 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/24 1,325 1,573 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/25 2,000 2,412 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 465 482 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 2,000 2,363 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/29 1,500 1,778 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 1,420 1,660 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 2,000 2,306 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 2,000 2,327 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/33 1,485 1,701 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 561 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.700% 1/5/17 2,600 2,600 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 528 Port Authority of New York & New Jersey Revenue 5.000% 9/1/26 1,750 2,074 Port Authority of New York & New Jersey Revenue 5.000% 5/1/28 1,250 1,373 Port Authority of New York & New Jersey Revenue 5.000% 10/15/29 1,000 1,176 Port Authority of New York & New Jersey Revenue 5.000% 10/15/35 1,000 1,149 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/21 1,545 1,732 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/27 1,370 1,525 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/22 60 60 54 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/23 1,500 1,767 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 533 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/34 2,000 2,305 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/33 1,600 1,850 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/34 1,000 1,163 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/35 1,945 2,255 Utility Debt Securitization Authority New York Revenue 5.000% 12/15/36 2,450 2,832 Westchester County NY GO 5.000% 7/1/20 (ETM) 55 61 Westchester County NY GO 5.000% 7/1/20 435 486 Westchester County NY GO 5.000% 7/1/20 (ETM) 10 11 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 500 544 Westchester County NY Local Development Corp. Revenue (Westchester Medical Center) 5.000% 11/1/31 1,085 1,166 Westchester NY Tobacco Asset Securitization Revenue 5.000% 6/1/28 1,400 1,561 Westchester NY Tobacco Asset Securitization Revenue 5.000% 6/1/33 1,500 1,610 243,418 North Carolina (0.8%) Cary NC Combined Enterprise System Revenue 5.000% 12/1/27 500 580 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/20 235 265 Durham County NC GO 5.000% 4/1/20 685 760 Durham County NC GO 5.000% 10/1/22 500 584 Durham County NC GO 5.000% 10/1/27 500 612 Guilford County NC GO 5.000% 3/1/19 1,230 1,328 Mecklenburg County NC GO 5.000% 3/1/17 500 503 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 (Prere.) 500 539 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 601 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 547 North Carolina Eastern Municipal Power Agency Power Systems Revenue 6.000% 1/1/18 (ETM) 510 535 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 (Prere.) 500 537 North Carolina GAN 5.000% 3/1/25 1,000 1,180 North Carolina GAN 5.000% 3/1/27 1,000 1,161 North Carolina GO 5.000% 3/1/17 520 524 North Carolina GO 5.000% 3/1/18 500 522 North Carolina GO 5.000% 6/1/19 2,000 2,174 North Carolina GO 5.000% 3/1/20 275 305 North Carolina GO 4.000% 6/1/20 500 541 North Carolina GO 5.000% 5/1/22 250 290 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/17 (Prere.) 2,000 2,007 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/21 1,000 1,125 55 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/24 600 665 North Carolina Municipal Power Agency No. 1 Revenue (Catawba Electric) 5.000% 1/1/19 (Prere.) 355 380 North Carolina Municipal Power Agency No. 1 Revenue (Catawba Electric) 5.000% 1/1/30 145 153 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/24 500 573 Raleigh NC GO 5.000% 9/1/27 2,000 2,488 3 University of North Carolina University System Revenue PUT 1.163% 12/1/17 1,200 1,203 Wake County NC GO 4.000% 2/1/18 695 717 Wake County NC GO 5.000% 3/1/18 500 523 Wake County NC Limited Obligation Revenue 4.000% 12/1/19 680 728 24,650 Ohio (0.9%) American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/27 570 646 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 522 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/17 190 193 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 544 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 435 485 Cleveland OH Airport System Revenue 5.000% 1/1/17 (Prere.) 500 500 Cleveland OH Airport System Revenue 5.250% 1/1/18 (2) 260 270 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (14) 235 235 Columbus OH City School District GO 0.000% 12/1/29 (4) 1,000 655 Columbus OH GO 5.000% 7/1/25 535 614 Columbus OH Sewer Revenue 5.000% 6/1/30 1,500 1,773 Cuyahoga County OH Excise Tax Revenue (Sports Facilities Improvement Project) 5.000% 12/1/25 500 575 Fairfield County OH Hospital Facilities Revenue (Fairfield Medical Center) 5.125% 6/15/33 615 658 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/20 1,000 1,117 Franklin County OH Convention Facilities Authority Revenue 5.000% 12/1/28 1,680 1,970 Greater Cleveland OH Regional Transit Authority Sales Tax Revenue 5.000% 12/1/18 350 375 Hamilton County OH Hospital Facilities Revenue (UC Health) 5.000% 2/1/21 200 221 Hamilton County OH Sales Tax Revenue 5.000% 12/1/27 1,700 2,043 Kent State University Ohio Revenue 5.000% 5/1/19 (Prere.) 460 497 Kent State University Ohio Revenue 5.000% 5/1/23 (12) 40 43 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 500 559 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 1,500 1,692 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/20 100 112 Ohio Capital Facilities Lease-Appropriation Revenue (Mental Health Facilities Improvement Fund Projects) 5.000% 2/1/22 750 858 56 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio GO 5.000% 2/1/18 3,895 4,056 Ohio GO 5.000% 8/1/23 500 578 Ohio GO 5.000% 8/1/24 500 597 Ohio Higher Education GO 5.000% 8/1/21 500 570 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/22 550 637 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/24 1,000 1,188 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/20 (14) 1,000 1,114 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/28 1,000 1,139 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 541 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.250% 6/1/19 435 475 Penta Career Center Ohio COP 5.250% 4/1/23 125 141 28,193 Oklahoma (0.1%) 2 Norman OK Regional Hospital Authority Revenue 5.000% 9/1/28 1,245 1,353 Oklahoma City OK GO 5.000% 3/1/24 525 587 Oklahoma City OK Water Utilities Trust Water & Sewer Revenue 5.000% 7/1/28 1,140 1,377 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 332 University of Oklahoma Revenue 5.000% 7/1/31 475 526 4,175 Oregon (0.3%) Deschutes & Jefferson Counties OR School District No. 2J GO 0.000% 6/15/31 750 464 Multnomah County OR School District GO 5.000% 6/15/19 1,680 1,826 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 1,370 1,623 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 558 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 6/1/33 1,000 1,119 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/15/17 250 258 Oregon GO 5.000% 5/1/23 500 577 Portland OR GO 5.000% 6/15/20 1,725 1,923 Portland OR Sewer System Revenue 5.000% 6/15/18 (Prere.) 500 527 8,875 Pennsylvania (2.6%) Allegheny County PA GO 4.000% 11/1/30 1,000 1,052 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/21 (Prere.) 325 373 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 526 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.314% 2/1/21 740 740 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.375% 8/15/29 210 228 57 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 569 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/24 1,000 1,095 Beaver County PA Industrial Development Authority Pollution Control Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 500 300 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 566 Chester County PA GO 5.000% 11/15/31 750 855 Dallas PA Area Muni Authority University Revenue (Misericordia University Project) 4.000% 5/1/17 415 417 East Hempfield Township PA Industrial Development Authority Revenue (Millersville University Student Housing Project) 5.000% 7/1/29 1,000 1,060 Geisinger Authority Health System Pennsylvania Revenue (Geisinger Health System) 5.000% 6/1/20 650 717 Lehigh County PA General Purpose Hospital Authority Revenue (Lehigh Valley Health Network) 5.000% 7/1/29 1,185 1,347 Lower Merion PA School District GO 5.000% 9/1/18 1,500 1,594 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 500 536 Montgomery County PA GO VRDO 0.680% 1/3/17 2,100 2,100 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 500 547 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.000% 1/15/23 1,015 1,116 Montgomery County PA Industrial Development Authority Health Services Revenue (Albert Einstein Healthcare Network) 5.000% 1/15/25 1,000 1,103 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement-Life Communities Obligated Group) 5.000% 11/15/25 1,250 1,381 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/18 (Prere.) 2,000 2,125 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.000% 8/15/25 1,000 1,151 Pennsylvania Economic Development Financing Authority Health System Revenue (Albert Einstein Healthcare Network) 6.250% 10/15/19 (Prere.) 895 987 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 4.000% 1/1/18 750 772 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/20 700 758 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/21 1,330 1,420 Pennsylvania GO 5.000% 8/1/17 (Prere.) 500 512 58 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania GO 5.000% 4/15/19 (Prere.) 500 540 Pennsylvania GO 5.000% 7/1/20 500 551 Pennsylvania GO 5.375% 7/1/21 500 570 Pennsylvania GO 5.000% 11/15/22 500 565 Pennsylvania GO 5.000% 8/15/24 1,000 1,161 Pennsylvania GO 5.000% 9/15/26 1,500 1,762 Pennsylvania GO 4.000% 8/15/30 (4) 1,000 1,051 Pennsylvania GO 5.000% 10/15/32 1,000 1,121 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/17 (10) 500 501 Pennsylvania Higher Educational Facilities Authority Revenue (Philadelphia University) 5.000% 6/1/19 740 785 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/24 200 220 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 500 554 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/19 (Prere.) 500 546 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/25 1,000 1,175 Pennsylvania State University Revenue 5.000% 2/15/18 (Prere.) 1,000 1,044 Pennsylvania State University Revenue 5.000% 3/1/25 500 548 Pennsylvania State University Revenue 5.000% 9/1/28 755 906 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/24 1,000 1,158 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/28 500 573 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/19 (Prere.) 190 206 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/19 (Prere.) 860 933 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/19 (Prere.) 175 192 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/20 (Prere.) 495 556 3 Pennsylvania Turnpike Commission Revenue 1.700% 12/1/21 1,215 1,212 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 170 185 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 1,980 2,271 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 1,000 1,144 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (4) 1,635 1,899 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 2,255 2,556 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/29 1,250 1,363 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/30 835 901 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/32 2,000 2,234 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/35 1,500 1,636 Philadelphia PA Airport Revenue 5.000% 6/15/23 1,120 1,226 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/24 1,000 1,161 Philadelphia PA Authority for Industrial Development Revenue (Temple University) 5.000% 4/1/27 1,000 1,153 Philadelphia PA Gas Works Revenue 5.000% 10/1/17 (Prere.) 1,000 1,030 Philadelphia PA Gas Works Revenue 5.000% 10/1/25 1,500 1,709 Philadelphia PA Gas Works Revenue 5.000% 10/1/29 1,000 1,127 Philadelphia PA GO 5.000% 8/1/26 1,885 2,170 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 6.250% 7/1/23 500 508 59 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.500% 7/1/30 245 247 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 542 Philadelphia PA School District GO 5.000% 9/1/21 1,035 1,112 Philadelphia PA School District GO 5.250% 9/1/22 500 535 Philadelphia PA School District GO 5.000% 9/1/31 940 1,011 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/20 (Prere.) 560 625 Philadelphia PA Water & Waste Water Revenue 5.000% 7/1/26 1,000 1,147 Philadelphia PA Water & Waste Water Revenue 4.000% 7/1/35 1,110 1,134 St. Mary Hospital Authority Pennsylvania Health System Revenue (Catholic Health Initiatives) 5.000% 11/15/26 1,000 1,089 State Public School Building Authority Pennsylvania Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 1,535 1,704 State Public School Building Authority Pennsylvania Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 1,650 1,837 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 549 West Shore PA Area Authority Hospital Revenue (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.250% 1/1/31 80 92 80,274 Puerto Rico (0.1%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 506 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/21 (13)(3) 500 551 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,270 2,327 Rhode Island (0.0%) Rhode Island Commerce Corp. Airport Revenue 5.000% 7/1/30 500 562 Rhode Island Health & Educational Building Corp. Higher Education Facilities Revenue (University of Rhode Island) 5.000% 9/15/25 500 584 1,146 South Carolina (0.5%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/23 500 587 Columbia SC Waterworks & Sewer System Revenue 5.000% 2/1/27 250 284 Florence County SC School District GO 5.000% 3/1/18 1,000 1,045 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/34 1,500 1,651 Myrtle Beach SC Hospitality Fee Revenue 5.000% 6/1/25 1,000 1,149 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (14) 1,600 1,315 South Carolina Association of Governmental Organizations Educational Facilities Corp. Revenue (Pickens School District) 5.000% 12/1/26 1,420 1,637 South Carolina GO 5.000% 4/1/20 450 500 South Carolina Higher Education Revenue (Clemson University) 5.000% 5/1/21 1,000 1,134 60 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 523 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/26 1,000 1,111 South Carolina Public Service Authority Revenue 5.000% 1/1/19 (Prere.) 500 537 Sumter Two School Facilities Inc. South Carolina Installment Purchase Revenue 5.000% 12/1/26 (15) 1,000 1,150 York County SC School District GO (Fort Mill School District No. 4) 5.000% 3/1/18 1,365 1,427 14,050 South Dakota (0.1%) Educational Enhancement Funding Corp. South Dakota Tobacco Settlement Revenue 5.000% 6/1/25 2,000 2,216 Tennessee (0.8%) Chattanooga TN Electric System Revenue 5.000% 9/1/31 1,000 1,163 Chattanooga TN Health Educational & Housing Facility Board Revenue (Catholic Health Initiatives) 5.000% 1/1/33 1,500 1,628 Chattanooga-Hamilton County TN Hospital Authority Hospital Revenue 5.000% 10/1/27 1,000 1,111 Knox County TN GO 5.000% 4/1/18 1,000 1,049 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) 5.000% 1/1/36 1,000 1,097 Memphis TN Electric System Revenue 5.000% 12/1/17 500 518 Memphis TN GO 5.000% 5/1/30 500 555 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 625 693 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/31 1,485 1,755 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 500 537 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 500 553 Shelby County TN GO 5.000% 3/1/19 500 539 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 108 Shelby County TN GO 5.000% 4/1/19 400 432 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/17 250 251 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 512 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 725 766 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/22 1,115 1,264 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/24 1,500 1,679 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 375 429 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 715 806 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/26 585 681 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 1,000 1,143 Tennessee GO 5.000% 8/1/20 625 699 Tennessee GO 5.000% 8/1/21 1,490 1,703 Tennessee GO 5.000% 8/1/22 1,475 1,720 23,391 61 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas (5.1%) Alamo TX Regional Mobility Authority Revenue 5.000% 6/15/27 1,280 1,504 Aldine TX Independent School District GO 5.000% 2/15/21 1,865 2,100 Allen TX Independent School District GO 5.000% 2/15/30 1,365 1,604 Arlington TX GO 5.000% 8/15/19 1,920 2,096 Arlington TX Independent School District GO 5.000% 2/15/24 1,355 1,604 Austin TX Combined Utility System Revenue 0.000% 5/15/18 (14) 1,000 981 Austin TX Community College District Public Facilities Corp. Lease Revenue 5.000% 8/1/27 1,000 1,159 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 (Prere.) 65 71 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 500 572 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 210 230 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 (Prere.) 500 557 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/24 1,000 1,123 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 100 73 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 180 126 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/26 1,000 1,133 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/30 800 881 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/33 500 535 Central Texas Regional Mobility Authority Revenue 5.000% 1/1/34 1,400 1,528 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 223 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/17 (Prere.) 455 457 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/25 500 559 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/30 45 45 Dallas County TX GO 5.000% 8/15/25 1,000 1,207 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/18 (Prere.) 500 531 Dallas TX Area Rapid Transit Sales Tax Revenue 5.000% 12/1/27 500 575 Dallas TX Independent School District GO 5.000% 2/15/23 485 542 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 200 206 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/21 (Prere.) 190 217 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/21 1,090 1,246 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/22 140 159 Dallas-Fort Worth TX International Airport Revenue 5.250% 11/1/29 1,000 1,162 Denton County TX GO 4.000% 7/15/18 1,500 1,564 El Paso TX Water & Sewer Revenue 5.000% 3/1/26 850 1,019 Fort Worth TX GO 5.000% 3/1/24 1,000 1,178 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/25 450 503 Frisco TX Independent School District GO 5.000% 8/15/26 1,100 1,331 Garland TX Independent School District GO 5.000% 2/15/22 1,025 1,173 Grand Parkway Transportation Corp. Texas System Toll Revenue 0.000% 10/1/30 1,550 1,327 Grapevine-Colleyville TX Independent School District GO 5.000% 8/15/26 1,000 1,199 Harris County TX Flood Control District GO 5.250% 10/1/18 435 466 Harris County TX GO 5.000% 10/1/23 500 546 Harris County TX GO 5.000% 10/1/23 300 337 Harris County TX GO 5.000% 8/15/32 1,000 1,119 Harris County TX GO 5.000% 10/1/36 1,200 1,375 Harris County TX Sports Authority Revenue 5.000% 11/15/22 945 1,062 3 Harris County TX Toll Road Revenue 1.500% 8/15/18 1,000 1,001 Harris County TX Toll Road Revenue 5.000% 8/15/19 (Prere.) 500 545 62 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Toll Road Revenue 5.000% 8/15/32 500 563 Highland Park TX Independent School District GO 5.000% 2/15/19 1,000 1,076 Houston TX Airport System Revenue 5.000% 7/1/19 (14) 1,000 1,020 Houston TX Airport System Revenue 5.000% 7/1/26 (14) 3,000 3,058 Houston TX GO 5.000% 3/1/18 1,650 1,724 Houston TX GO 5.000% 3/1/20 500 537 Houston TX GO 5.000% 3/1/26 1,500 1,812 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/24 1,000 1,154 Houston TX Independent School District GO 5.000% 2/15/19 1,200 1,291 Houston TX Independent School District GO 5.000% 2/15/20 1,105 1,219 Houston TX Independent School District GO 5.000% 2/15/31 2,000 2,342 Houston TX Independent School District GO PUT 3.000% 6/1/18 1,200 1,228 Houston TX Utility System Revenue 5.000% 11/15/17 (Prere.) 380 393 Houston TX Utility System Revenue 5.000% 5/15/25 1,000 1,175 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 120 124 Houston TX Utility System Revenue 4.000% 11/15/31 1,000 1,057 Houston TX Utility System Revenue 5.000% 11/15/34 1,000 1,140 Houston TX Utility System Revenue 5.000% 11/15/36 1,000 1,149 3 Houston TX Utility System Revenue PUT 1.620% 5/1/20 1,000 996 Irving TX Independent School District GO 5.000% 2/15/21 1,500 1,689 Judson TX Independent School District 5.000% 2/1/22 600 686 Katy TX Independent School District GO 5.000% 2/15/20 2,000 2,010 Lake Travis TX Independent School District GO 5.000% 2/15/32 500 553 Lamar TX Consolidated Independent School District GO 5.000% 2/15/25 1,245 1,492 Laredo TX Community College District GO 5.000% 8/1/25 1,000 1,164 Lone Star College System Texas GO 5.000% 8/15/19 (Prere.) 250 273 Lower Colorado River Authority Texas Transmission Contract Revenue (LCRA Transmission Services Corp.) 5.000% 5/15/28 1,150 1,322 Lubbock TX GO 5.000% 2/15/23 500 575 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.000% 2/15/24 350 377 New Hope TX Cultural Education Facilities FinanceCorp. First Mortgage Revenue (Morningside Ministries Project) 6.250% 1/1/33 1,640 1,828 New Hope TX Cultural Education Facilities FinanceCorp. Retirement Facilities Revenue (Westminster Manor Project) 5.000% 11/1/26 1,060 1,165 New Hope TX Cultural Education Facilities FinanceCorp. Retirement Facilities Revenue (Westminster Manor Project) 5.000% 11/1/27 1,000 1,090 New Hope TX Cultural Education Facilities FinanceCorp. Retirement Facilities Revenue (Westminster Manor Project) 5.000% 11/1/28 870 941 New Hope TX Cultural Education Facilities FinanceCorp. Student Housing Revenue (Tarleton State University Project) 4.000% 4/1/17 245 246 New Hope TX Cultural Education Facilities FinanceCorp. Student Housing Revenue (Tarleton State University Project) 4.000% 4/1/19 495 510 New Hope TX Cultural Education Facilities FinanceCorp. Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/23 200 218 63 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Hope TX Cultural Education Facilities FinanceCorp. Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/24 210 229 New Hope TX Cultural Education Facilities FinanceCorp. Student Housing Revenue (Tarleton State University Project) 5.000% 4/1/25 240 262 North East TX Independent School District GO 5.250% 2/1/22 500 581 North Texas Municipal Water District Water System Revenue 5.000% 9/1/22 1,645 1,903 North Texas Municipal Water District Water System Revenue 5.000% 9/1/23 1,025 1,203 North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) 440 461 North Texas Tollway Authority System Revenue 6.000% 1/1/18 (Prere.) 440 461 North Texas Tollway Authority System Revenue 6.000% 1/1/19 (Prere.) 205 224 North Texas Tollway Authority System Revenue 6.000% 1/1/20 60 63 North Texas Tollway Authority System Revenue 6.250% 2/1/23 1,650 1,831 North Texas Tollway Authority System Revenue 6.000% 1/1/25 60 63 North Texas Tollway Authority System Revenue 5.000% 1/1/27 1,000 1,144 North Texas Tollway Authority System Revenue 6.000% 1/1/28 45 49 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 573 North Texas Tollway Authority System Revenue 5.000% 1/1/29 1,000 1,150 North Texas Tollway Authority System Revenue 5.000% 1/1/30 500 564 North Texas Tollway Authority System Revenue 5.000% 1/1/32 1,740 1,958 North Texas Tollway Authority System Revenue 5.000% 1/1/33 1,500 1,680 North Texas Tollway Authority System Revenue 5.000% 1/1/34 1,575 1,756 North Texas Tollway Authority System Revenue 5.000% 1/1/35 1,000 1,111 Northwest Independent School District Texas GO 5.000% 2/15/26 1,000 1,192 Pasadena TX GO 4.000% 2/15/28 1,000 1,087 Plano TX Independent School District GO 5.000% 2/15/18 2,605 2,719 Plano TX Independent School District GO 5.000% 2/15/20 1,400 1,544 Rockwall County TX GO 5.000% 2/1/18 1,080 1,125 Rockwall TX GO 3.000% 8/1/17 600 607 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 510 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 542 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 210 227 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 537 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 500 564 San Antonio TX GO 5.000% 8/1/20 125 139 San Antonio TX GO 5.000% 2/1/22 1,000 1,122 San Antonio TX GO 5.000% 2/1/24 500 559 San Antonio TX GO 5.000% 2/1/26 1,000 1,193 San Antonio TX Water Revenue 5.000% 5/15/34 1,000 1,157 3 San Antonio TX Water Revenue PUT 1.120% 11/1/17 1,500 1,500 Spring Branch TX Independent School District GO 5.000% 2/1/20 1,000 1,102 Spring TX Independent School District GO 5.000% 8/15/32 1,000 1,158 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Methodist Hospitals of Dallas) 5.250% 10/1/31 1,000 1,141 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 325 351 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 1,735 1,744 64 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Texas A&M University System Revenue Board of Regents Revenue 5.000% 5/15/21 1,000 1,134 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/19 (Prere.) 500 541 Texas GO 4.000% 4/1/18 400 414 Texas GO 5.000% 10/1/22 1,000 1,164 Texas GO 5.000% 10/1/24 1,000 1,196 Texas GO 5.000% 10/1/27 1,400 1,640 Texas GO 5.000% 10/1/28 1,330 1,551 Texas GO 5.000% 8/1/31 500 559 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 550 568 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 240 266 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/22 1,005 1,095 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/23 380 415 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/23 190 214 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/24 495 557 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/25 2,185 2,367 Texas Public Finance Authority Revenue (Texas Southern University) 5.000% 11/1/21 (15) 1,000 1,115 Texas Public Finance Authority Revenue (Unemployment Compensation) 4.000% 1/1/18 235 236 Texas Tech University System Financing System Revenue 5.000% 2/15/28 500 532 Texas Transportation Commission GO 5.000% 10/1/22 1,175 1,367 Texas Transportation Commission Mobility Fund GO 5.000% 10/1/21 1,500 1,716 Texas Transportation Commission Mobility Fund GO 5.000% 10/1/29 1,500 1,773 3 Texas Transportation Commission Mobility Fund GO PUT 1.100% 10/1/18 1,500 1,498 Texas Transportation Commission Revenue 5.000% 4/1/21 1,500 1,702 Texas Transportation Commission Revenue 5.000% 10/1/26 1,000 1,218 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (ETM) 285 266 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 525 485 Texas Water Development Board Revenue 5.000% 4/15/20 1,000 1,108 Texas Water Development Board Revenue 5.000% 4/15/21 1,000 1,133 Texas Water Financial Assistance GO 5.000% 8/1/24 500 528 Texas Water Financial Assistance GO 5.000% 8/1/25 500 528 Texas Water Financial Assistance GO 5.000% 8/1/27 500 528 University of Texas Permanent University Fund Revenue 5.000% 7/1/19 1,225 1,333 University of Texas Permanent University Fund Revenue 5.000% 7/1/25 1,130 1,362 University of Texas System Revenue Financing System Revenue 4.750% 2/15/17 (Prere.) 820 824 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 325 355 65 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 1,000 1,118 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 570 2 University of Texas System Revenue Financing System Revenue 5.000% 8/15/23 1,000 1,179 University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 1,500 1,810 University of Texas System Revenue Financing System Revenue 4.750% 8/15/30 1,180 1,186 Williamson County TX GO 5.000% 2/15/23 230 264 158,449 Utah (0.2%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 556 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 350 389 Utah GO 4.500% 7/1/19 2,000 2,155 Utah GO 5.000% 7/1/19 615 670 Utah Transit Authority Sales Tax Revenue 5.000% 6/15/26 1,000 1,194 4,964 Virginia (1.2%) Arlington County VA GO 5.000% 8/15/19 1,535 1,677 Arlington County VA GO 5.000% 8/1/23 600 696 Chesapeake VA Toll Road Revenue 5.000% 7/15/21 500 550 Chesterfield County VA GO 5.000% 1/1/22 900 1,038 Chesterfield County VA Water & Sewer Revenue 5.000% 11/1/23 1,000 1,190 Fairfax County VA GO 4.000% 10/1/19 2,000 2,139 Fairfax County VA GO 5.000% 10/1/23 1,255 1,492 Fairfax County VA GO 5.000% 10/1/24 1,365 1,647 Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 515 Fairfax County VA Public Improvement GO 5.000% 4/1/21 300 341 Fairfax County VA Sewer Revenue 4.000% 7/15/21 1,790 1,961 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 500 571 Norfolk VA GO 5.000% 10/1/20 775 868 Norfolk VA Water Revenue 5.000% 11/1/31 500 557 Richmond VA Public Utility Revenue 5.000% 1/15/28 1,000 1,197 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/30 500 550 Stafford County VA Economic Development Authority Hospital Facilities Revenue (Mary Washington Healthcare Obligated Group) 5.000% 6/15/24 750 856 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 200 201 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/21 1,000 1,129 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 4.000% 2/1/31 1,445 1,537 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 1,570 1,715 66 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 355 411 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 4.000% 9/1/31 1,000 1,067 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/18 2,000 2,129 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/21 2,410 2,755 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/19 1,495 1,629 Virginia Public School Authority Revenue 5.000% 8/1/19 500 545 Virginia Public School Authority Revenue 4.000% 8/1/20 1,700 1,838 Virginia Public School Authority Revenue 5.000% 8/1/29 1,500 1,810 Virginia Public School Authority School Technology & Security Notes Revenue 5.000% 4/15/21 1,055 1,196 35,807 Washington (1.0%) Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/26 750 916 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 557 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/31 1,200 1,392 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 510 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/21 1,355 1,542 King County WA GO 5.000% 1/1/19 150 161 King County WA GO 5.000% 7/1/20 1,250 1,393 King County WA GO 5.000% 1/1/24 500 573 King County WA Sewer Revenue 5.000% 1/1/20 1,000 1,101 Lewis County WA Public Utility District No. 1 Revenue (Cowlitz Falls Hydroelectric Project) 5.000% 10/1/21 1,000 1,137 Port of Seattle WA Revenue 5.000% 8/1/29 250 280 Seattle WA GO 5.000% 6/1/21 1,000 1,141 Seattle WA Water System Revenue 5.000% 5/1/19 1,460 1,581 University of Washington Revenue 5.000% 4/1/31 335 370 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/17 (Prere.) 500 510 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/18 (Prere.) 425 449 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 375 424 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/27 1,000 1,175 Washington (Motor Vehicle Fuel Tax) GO 4.000% 7/1/31 1,500 1,575 Washington Economic Development Finance Authority Lease Revenue (Washington Biomedical Research Properties 2) 5.000% 6/1/25 1,080 1,278 Washington GO 5.000% 7/1/17 200 204 Washington GO 5.000% 7/1/18 (Prere.) 500 528 Washington GO 5.000% 7/1/18 675 714 Washington GO 5.000% 8/1/19 (Prere.) 500 545 Washington GO 0.000% 6/1/20 (14) 500 469 Washington GO 5.000% 7/1/20 1,000 1,114 Washington GO 5.000% 7/1/22 1,350 1,559 Washington GO 5.000% 7/1/23 1,000 1,170 67 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington GO 5.000% 7/1/25 500 575 Washington GO 5.000% 7/1/25 1,500 1,778 Washington GO 5.000% 8/1/27 1,000 1,186 Washington GO 5.000% 2/1/32 500 557 Washington Health Care Facilities Authority Revenue (Central Washington Health Services Association) 5.000% 7/1/30 1,760 1,911 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 880 966 Washington State University General Revenue 5.000% 10/1/31 500 558 31,899 West Virginia (0.0%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/23 1,000 1,067 Wisconsin (0.8%) Milwaukee WI GO 4.000% 3/15/19 1,000 1,056 Milwaukee WI GO 4.000% 3/15/20 1,000 1,074 Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 503 Wisconsin GO 5.000% 5/1/18 (Prere.) 500 526 Wisconsin GO 5.000% 5/1/19 1,335 1,446 Wisconsin GO 5.000% 11/1/19 1,250 1,372 Wisconsin GO 5.000% 5/1/20 1,000 1,110 Wisconsin GO 5.000% 5/1/21 750 851 Wisconsin GO 5.000% 11/1/23 2,370 2,795 Wisconsin GO 5.000% 5/1/24 500 576 Wisconsin GO 5.000% 5/1/26 2,210 2,529 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) 4.000% 11/15/33 2,000 2,033 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) 4.000% 11/15/34 1,500 1,515 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Alliance Credit Group) 5.000% 11/15/36 1,800 2,014 Wisconsin Health & Educational Facilities Authority Revenue (Aspirus, Inc. Obligated Group) 5.000% 8/15/25 1,570 1,776 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 500 560 Wisconsin Public Finance Authority Hospital Revenue (Renown Regional Medical Center) 5.000% 6/1/26 1,000 1,156 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/32 500 563 Wisconsin Transportation Revenue 5.000% 7/1/23 500 577 24,032 Wyoming (0.0%) 2 Wyoming Municipal Power Agency Power Supply Revenue 5.000% 1/1/34 (15) 1,000 1,123 Total Tax-Exempt Municipal Bonds (Cost $1,584,643) 68 Tax-Managed Balanced Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Temporary Cash Investments (0.0%) U.S. Government and Agency Obligations (0.0%) United States Treasury Bill 0.601% 4/27/17 100 100 United States Treasury Bill 0.587% 5/18/17 100 100 200 Total Temporary Cash Investments (Cost $200) 200 Total Investments (100.0%) (Cost $2,509,303) Amount ($000) Other Assets and Liabilities (0.0%) Other Assets Investment in Vanguard 226 Receivables for Investment Securities Sold 320 Receivables for Accrued Income 20,723 Receivables for Capital Shares Issued 5,233 Other Assets 179 Total Other Assets Liabilities Payables for Investment Securities Purchased (21,886) Payables for Capital Shares Redeemed (1,775) Payables to Vanguard (1,446) Other Liabilities (97) Total Liabilities Net Assets (100%) Applicable to 111,133,986 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 69 Tax-Managed Balanced Fund At December 31, 2016, net assets consisted of: Amount ($000) Paid-in Capital 2,537,741 Overdistributed Net Investment Income (1,034) Accumulated Net Realized Losses (25,895) Unrealized Appreciation (Depreciation) Investment Securities 584,758 Futures Contracts (32) Net Assets • See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Securities with a value of $
